Exhibit 10.3




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
STOCK PURCHASE AGREEMENT
 
Between
 
THE LACLEDE GROUP, INC.
 
and
 
STRIPE ACQUISITION, INC.
 


 
February 15, 2008
 

 
 
 
 
 

    TABLE OF CONTENTS         Page         
1.
 
DEFINITIONS
1
         
2.
 
PURCHASE AND SALE OF SM&P SHARES
7
             
(a)
Basic Transaction
7
             
(b)
Purchase Price
7
             
(c)
Purchase Price Adjustment
8
             
(d)
The Closing
10
             
(e)
Deliveries at the Closing
11
         
3.
 
REPRESENTATIONS AND WARRANTIES CONCERNING THE
     
TRANSACTION
11
             
(a)
Representations and Warranties of the Seller
11
             
(b)
Representations and Warranties of the Buyer
12
         
4.
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER CONCERNING
   
SM&P
14
             
(a)
Organization, Qualification and Corporate Power
14
             
(b)
Capitalization
14
             
(c)
Noncontravention
15
             
(d)
Financial Statements
15
             
(e)
Title to Personal Property
15
             
(f)
Legal Compliance
15
             
(g)
Contracts
16
             
(h)
Litigation
16
             
(i)
Environmental Matters
17
             
(j)
Insurance
18
             
(k)
Employee Relations
18
             
(l)
Taxes
18
             
(m)
Events After September 30, 2007
19
             
(n)
Customers
20
             
(o)
Condition of Personal Property
20
             
(p)
Real Property
20
             
(q)
Transactions with Affiliates
21
             
(r)
Employee Benefits
21

 
- i -

 



      TABLE OF CONTENTS          (continued)        
 
Page               
(s)
Sufficiency of Assets
22
             
(t)
Accounts Receivable
22
             
(u)
Employees
23
             
(v)
Intellectual Property
23
             
(w)
Undisclosed Liabilities
24
         
5.
 
PRE-CLOSING COVENANTS
25
             
(a)
General
25
             
(b)
Notices and Consents
25
             
(c)
Operations of Business
25
             
(d)
Full Access
27
             
(e)
Notice of Developments
27
             
(f)
Parent Guaranties
28
             
(g)
Termination of Affiliate Transactions
28
             
(h)
Exclusivity
28
         
6.
 
POST-CLOSING COVENANTS
28
             
(a)
General
28
             
(b)
Litigation Support
28
             
(c)
Transition
29
             
(d)
Access to Information and Cooperation
29
             
(e)
Noncompete
29
             
(f)
Employee Matters
30
         
7.
 
CONDITIONS TO OBLIGATION TO CLOSE
31
             
(a)
Conditions to Obligation of the Buyer
31
             
(b)
Conditions to Obligation of the Seller
33
         
8.
 
REMEDIES FOR BREACHES OF THIS AGREEMENT
33
             
(a)
Survival of Representations and Warranties
33
             
(b)
Indemnification Provisions for Benefit of the Buyer
34
             
(c)
Indemnification Provisions for Benefit of the Seller
34
             
(d)
Matters Involving Third Parties
34
             
(e)
No Contribution
35

 
- ii -


 
 
 

      TABLE OF CONTENTS          (continued)           Page               
(f)
Exclusive Remedies
35
         
9.
 
TAX MATTERS
35
             
(a)
Scope of Tax Indemnity Provisions
35
             
(b)
Allocation of Liability for Taxes
35
             
(c)
Proration of Taxes
36
             
(d)
Refunds of Taxes; Amended Returns; Carryovers
37
             
(e)
Preparation and Filing of Tax Returns
38
             
(f)
Tax Controversies; Assistance and Cooperation
39
             
(g)
Termination of Tax Allocation Agreements
41
             
(h)
Indemnification for Post-Closing Transactions
41
             
(i)
Post-Closing Transactions Not in the Ordinary Course
41
             
(j)
Survival
41
             
(k)
Conflicts
41
         
10.
 
TERMINATION
41
             
(a)
Termination of Agreement
41
             
(b)
Effect of Termination
42
         
11.
 
MISCELLANEOUS
42
             
(a)
Press Releases and Public Announcements
42
             
(b)
No Third Party Beneficiaries
42
             
(c)
Entire Agreement
42
             
(d)
Succession and Assignment
43
             
(e)
Counterparts; Facsimile
43
             
(f)
Headings
43
             
(g)
Notices
43
             
(h)
Governing Law
44
             
(i)
Amendments and Waivers
44
             
(j)
Severability
44
             
(k)
Expenses
44
             
(l)
Construction
44

 
 
- iii -
 
 




STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of February
15, 2008, between The Laclede Group, Inc., a Missouri corporation (the
“Seller”), and Stripe Acquisition, Inc., a Delaware corporation (the
“Buyer”).  The Buyer and the Seller are herein referred to individually as
“Party” and collectively as the “Parties.”
 
The Seller owns all of the issued and outstanding stock of SM&P Utility
Resources, Inc., an Indiana corporation (“SM&P”).  This Agreement contemplates a
transaction in which the Buyer will purchase from the Seller, and the Seller
will sell to the Buyer, all of the outstanding capital stock of SM&P for the
consideration described in Section 2(b).
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the Parties agree as follows.
 
1.           DEFINITIONS.
 
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses and fees, including court costs and reasonable attorneys' fees and
expenses, as adjusted for tax benefits actually realized and insurance coverage
actually obtained (net of any associated increased costs resulting from any
insurance recoveries made in respect of any Adverse Consequences), but not
including consequential damages.
 
“Affiliate” of a Person means another Person that controls, is controlled by, or
is under common control with such first Person.
 
“Affiliated Group” means any affiliated group within the meaning of Code
Section 1504.
 
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
 
“Applicable Tax Law” means any law of any nation, state, region, province,
locality, municipality or other jurisdiction relating to Taxes, including
regulations and other official pronouncements of any governmental entity or
political subdivision of such jurisdiction charged with interpreting such laws.
 
“Buyer” has the meaning set forth in the first paragraph of this Agreement.
 
“Buyer Benefit Plan” means any Employee Benefit Plan maintained or contributed
to by the Buyer.
 
“Cap” has the meaning set forth in Section 8(b)(ii).
 
“Claim Deductible” means $25,000.
 

 
1
 
 

“Closing” has the meaning set forth in Section 2(d).
 
“Closing Date” has the meaning set forth in Section 2(d).
 
“Closing Working Capital” has the meaning set forth in Section 2(c)(iii)(F).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Confidentiality Agreements” has the meaning set forth in Section 5(d).
 
“Confidential Information” has the meaning set forth in Section 6(e)(iii).
 
“Debt Financing Commitment” has the meaning set forth in Section 3(b)(vi).
 
“Deductible” has the meaning set forth in Section 8(b)(ii).
 
“Disclosure Schedule” means the disclosure schedule attached as Annex I to this
Agreement.
 
“Draft Working Capital Closing Statement” has the meaning set forth in
Section 2(c)(iii)(A).
 
“Employee Benefit Plan” means any Employee Pension Benefit Plan, any Employee
Welfare Benefit Plan and any other executive compensation plan, executive
security plan, bonus plan, incentive compensation plan, deferred compensation
plan or agreement, employment agreement, consulting agreement, change in control
agreement, golden or tin parachute arrangement, employee pension, retirement,
profit sharing or savings plan, employee stock purchase, stock option or stock
award plan, group life insurance, health, hospitalization, dental and disability
plan, severance plan, tuition assistance program, personnel policy (including
but not limited to holiday pay, moving expense reimbursement, sick leave,
vacation pay or benefit arrangement) or any other fringe benefit arrangement.
 
“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).
 
“Environmental Laws” has the meaning set forth in Section 4(i).
 
“Equity Financing Commitment” has the meaning set forth in Section 3(b)(vi).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Estimated Adjusted Purchase Price” has the meaning set forth in
Section 2(c)(i).
 
“Estimated Working Capital” has the meaning set forth in Section 2(c)(ii).
 
“Estimated Working Capital Target” has the meaning set forth in
Section 2(c)(ii).
 

 
2
 
 

“Estimated Working Capital Closing Statement” has the meaning set forth in
Section 2(c)(ii).
 
“Estimated Working Capital Target Closing Statement” has the meaning set forth
in Section 2(c)(ii).
 
“Final Adjusted Purchase Price” has the meaning set forth in Section
2(c)(iii)(G).
 
“Financing Commitments” has the meaning set forth in Section 3(b)(vi).
 
“Formal IP” has the meaning set forth in Section 4(v)(ii).
 
“GAAP” means accounting principles generally accepted in the United States as in
effect from time to time.
 
“Hazardous Substances” means any substance defined or listed as a hazardous
substance, waste or material under the Comprehensive Environmental Response,
Compensation, and Liability Act or any comparable state Environmental Law that
is applicable and includes petroleum oil and its fractions and petroleum-derived
products but does not include natural gas or building materials such as paint
and insulation.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
 
“Indebtedness” means, of any Person, without duplication, (a) indebtedness for
borrowed money or indebtedness issued or incurred in substitution or exchange
for indebtedness for borrowed money, (b) indebtedness evidenced by any note,
bond, debenture, mortgage or other debt instrument or debt security,
(c) obligations under any interest rate, currency or other currency hedging
agreement, (d) obligations under any performance bond or letter of credit, but
only to the extent drawn or called prior to the Closing Date, (e) all
capitalized lease obligations as determined under GAAP, (f) guarantees with
respect to any indebtedness of any other Person of a type described in
clauses (a) through (e) above, (g) for clauses (a) through (f) above, all
accrued interest thereon, if any, and any termination fees, prepayment
penalties, "breakage" cost or similar payments associated with the repayments of
such Indebtedness on the Closing Date.  For the avoidance of doubt, Indebtedness
shall not include (a) any obligations under any performance bond or letter of
credit to the extent undrawn or uncalled, (b) any Indebtedness included in the
calculation of current liabilities in the determination of Working Capital (as
determined in accordance with the calculations set forth on Section 2(c) of the
Disclosure Schedule), (c) operating leases, (d) deferred tax liabilities or (e)
retirement benefit liabilities.
 
“Indemnified Party” has the meaning set forth in Section 8(d).
 
“Indemnifying Party” has the meaning set forth in Section 8(d).
 
“Independent Accounting Firm” has the meaning set forth in Section 2(c)(iii)(E).
 
“Intellectual Property” means all intellectual property and industrial property
rights of any kind or nature of SM&P, including all U.S. and foreign (a)
inventions, whether or not
 

 
3
 
 

patentable, reduced to practice or made the subject matter of one or more
pending patent applications, patents, patent applications, patent disclosures,
and all related continuations, continuations-in-part, divisionals, reissues,
re-examinations, substitutions, and extensions thereof  (b) trademarks, service
marks, names, corporate names, trade names, domain names, logos, slogans, trade
dress, and other similar designations of source or origin, together with the
goodwill symbolized by any of the foregoing, (c) registered and unregistered
copyrights and all applications to register the same and copyrightable subject
matter, (d) computer programs (whether in source code, object code, or other
form), algorithms, databases, compilations and data, technology supporting the
foregoing, and all documentation, including user manuals and training materials,
related to any of the foregoing that are solely owned by SM&P, (e) trade secrets
and all other confidential information, business information (including pricing
and cost information, business and marketing plans and customer and supplier
lists), know-how (including techniques and research and development
information), inventions, proprietary processes, formulae, models, and
methodologies, (f) telephone numbers and Internet protocol addresses, and (g)
all rights in the foregoing, (h) all applications and registrations for the
foregoing, and (i) all rights and remedies against past, present, and future
infringement, misappropriation, or other violation thereof.
 
“Knowledge” means, with respect to the Seller, actual knowledge of the following
representatives of the Seller and SM&P after reasonable inquiry or
investigation:  Robert E. Shively, Kevin F. Beauchamp, Timothy M. Seelig, and
Ryan Hyman.
 
“Leased Real Property” has the meaning set forth in Section 4(p).
 
“Material Adverse Effect” means a material adverse effect on the business,
operations, properties, financial condition, assets or liabilities (including
contingent liabilities) of SM&P, other than effects resulting from either (a)
conditions generally affecting the industries in which SM&P operates, provided
that SM&P is not adversely affected disproportionately in one or more material
respects due to such conditions, (b) any change in law or GAAP or (c) the
transactions contemplated by or otherwise permitted by this Agreement.
 
“Material Agreement” has the meaning set forth in Section 4(g).
 
“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).
 
“New Laptop Expenditure” has the meaning set forth in Section 2(b).
 
“Noncompete Period” has the meaning set forth in Section 6(e)(i).
 
“Ordinary Course of Business” means the ordinary course of SM&P's business
consistent with prior custom and practice (including with respect to quantity
and frequency).
 
“Owned Real Property” has the meaning set forth in Section 4(p).
 
“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 

 
4
 
 

“Permitted Encumbrances” means:
 


(i)     mechanic’s and materialmen’s liens and liens for ad valorem taxes and
assessments that are not yet delinquent or, if delinquent, that are being
contested in good faith and for which appropriate reserves have been established
in accordance with GAAP;


(ii)     easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of real property that do not materially interfere with the use
of the property in the manner in which SM&P has historically used the property;


(iii)    rights reserved to or vested in any government, statutory, municipal or
public authority to control or regulate the assets of SM&P, and all applicable
laws, rules and orders of any governmental authorities;


(iv)     restrictions on transfer arising under applicable federal or state
securities laws; and


(v)     all other liens, charges, encumbrances, defects or irregularities that
individually or in the aggregate are not such as to materially interfere with
the operation, value or use of the property or asset affected.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).
 
“SM&P” has the meaning set forth in the first paragraph of this Agreement.
 
“SM&P Benefit Plans” has the meaning set forth in Section 4(r).
 
“SM&P Financial Statements” has the meaning set forth in Section 4(d).
 
“SM&P Share” means any share of the common stock, $1.00 par value, of SM&P.
 
“Post-Closing Period” means, with respect to SM&P, any Tax Period commencing
after the Closing Date and the portion of any Straddle Period commencing after
the Closing Date.
 
“Pre-Closing Period” means, with respect to SM&P, any Tax Period ending on or
before the Closing Date and the portion of any Straddle Period ending on the
Closing Date.
 
“Purchase Price” has the meaning set forth in Section 2(b).
 
“Related Party Agreements” has the meaning set forth in Section 4(q).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Interest” means any mortgage, pledge, lien, encumbrance, charge or
other security interest, other than Permitted Encumbrances.
 

 
5
 
 

“Seller” has the meaning set forth in the first paragraph of this Agreement.
 
“Seller's Report” has the meaning set forth in Section 2(c)(iii)(B).
 
“Straddle Period” means, with respect to SM&P, any Tax Period that begins before
and ends after the Closing Date.
 
“Tax” or “Taxes” means any net income, gross income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, windfall profits,
environmental, ad valorem, customs duty, utility, production, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, estimated or other tax of any kind whatsoever,
including any interest, penalty or additions thereto, imposed by any taxing
authority (domestic or foreign), whether disputed or not, including any
liability for taxes pursuant to Treasury Regulation Section 1.1502-6 (or similar
provision of state, local or foreign law).
 
“Tax Allocation Agreement” has the meaning set forth in Section 9(g).
 
“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Taxes for such entity or subdivision,
including any governmental or quasi-governmental entity or agency that imposes,
or is charged with collecting, social security or similar charges or premiums.
 
“Tax Benefit” means the present value of any refund, credit or reduction in
otherwise required Tax payments including any interest payable thereon, which
present value shall be computed as of the Closing Date or the first date on
which the right to the refund, credit or other Tax reduction arises or otherwise
becomes available to be utilized, whichever is later, (i) using the combined
federal, state and local income Tax rate applicable to the highest level of
income with respect to such Tax under the Applicable Tax Law on such date, and
(ii) using the applicable rate on such date imposed on corporate deficiencies
paid within 30 days of a notice of proposed deficiency under the Code or other
Applicable Tax Law.  Any Tax Benefit shall be computed net of any related Tax
cost (which shall be computed in the same manner in which Tax Benefits are
otherwise computed pursuant to this definition).
 
“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under Applicable Tax Law.
 
“Tax Returns” means any return, including any information return, declaration,
report, claim for refund, statement, schedule, notice, form or other document or
information, filed, or required to be filed, in connection with the calculation,
determination, assessment or collection or otherwise relating to any Tax.
 
“Third Party Claim” has the meaning set forth in Section 8(d).
 
“Title IV Plan” means any Employee Benefit Plan that is a defined benefit plan
(as defined in ERISA 
Section 3(35)) and is subject to Title IV of ERISA.
 

 
6
 
 

“Treasury Regulation” means the U.S. federal income tax regulations, as amended.
 
“Working Capital” means the difference between the value of current assets
(excluding cash and cash equivalents) and current liabilities (excluding current
portions of long-term debt and accrued interest thereon and deferred tax
obligations) of SM&P.  Working Capital for the months of February 2007 through
January 2008 are as shown on the attached Section 2(c) of the Disclosure
Schedule.  Working Capital for any other months will be determined in accordance
with the calculations set forth on the attached Section 2(c) of the Disclosure
Schedule, applied on a basis consistent with the SM&P Financial Statements;
provided, however, that in calculating the component line items of “Working
Capital”, no effect shall be given to any assets, liabilities or obligations
related to (i) any transactions between SM&P, on one hand, and the Seller or its
Affiliates, on the other hand (excluding accounts receivable related to locating
services provided by SM&P for Affiliates of Seller), other than those set forth
on Section 2(c) of the Disclosure Schedule, (ii) any purchase accounting or
other similar adjustments resulting from the consummation of the transactions
between SM&P, on one hand, and the Seller or its Affiliates, on the other hand,
(iii) any accrual with respect to any expenses related to the transactions
between SM&P, on the one hand, and the Seller or its Affiliates, on the other
hand, other than any amounts due as a result of any Tax Allocation Agreement,
(iv) any Tax assets or Tax liabilities, arising outside of the Ordinary Course
of Business, resulting from or in connection with the consummation of the
transactions contemplated by this Agreement and (v) the New Laptops Expenditure.
 
“Working Capital Closing Statement” has the meaning set forth in
Section 2(c)(iii)(B).
 
“Working Capital Increase” has the meaning set forth in Section 2(c)(iii)(H).
 
“Working Capital Reduction” has the meaning set forth in Section 2(c)(iii)(H).
 
“Working Capital Target” means as of the Closing Date, (i) the trailing twelve
(12) month average of Working Capital as of the Closing Date (calculated in
accordance with the procedures and methodology set forth in the definition of
Working Capital), with the last month (i.e., the twelfth month) in such average
determined as follows: (A) if the Closing occurs on the last business day of any
month, the last month in such average shall be the month ended on the Closing
Date (e.g., if the Closing occurs on March 31, the last month included in such
average shall be March) and (B) if the Closing occurs on any day other than the
last business day of the  month, the last month in such average shall be the
preceding month end (e.g., if the Closing occurs on March 15, the last month
included in such average shall be the month ended February); minus (ii)
$3,400,000.
 
2.     PURCHASE AND SALE OF SM&P SHARES
 
(a)    Basic Transaction.  On and subject to the terms and conditions of this
Agreement, the Buyer agrees to purchase from the Seller, and the Seller agrees
to sell to the Buyer, all of the issued and outstanding SM&P Shares for the
Final Adjusted Purchase Price.
 
(b)    Purchase Price.  The Buyer agrees to pay to the Seller at the Closing an
amount equal to the sum of (i) $85,000,000 and (ii) the aggregate amount of
capital expenditures made by SM&P on or after February 1, 2008 and prior to the
Closing with respect to projects that the
 

 
7
 
 

Buyer approves in writing, with such approval not to be unreasonably withheld;
provided, that for the purpose of this clause (ii), the $517,000 purchase order
for field laptops (the “New Laptops Expenditure”) and up to $500,000 of the
other contemplated capital expenditures set forth on Schedule 2(b) of the
Disclosure Schedules are deemed to be approved by the Buyer.  All of the
foregoing shall be collectively referred to as the “Purchase Price,” which shall
be subject to further adjustment pursuant to Section 2(c).
 
(c)    Purchase Price Adjustment.  The Purchase Price shall be adjusted as
follows:
 
(i)     At Closing, the Purchase Price shall be increased or decreased (as
adjusted, the “Estimated Adjusted Purchase Price”), as the case may be, on a
dollar-for-dollar basis by the amount by which the Estimated Working Capital, is
greater or less than the Estimated Working Capital Target.
 
(ii)     As soon as practicable (but in any event at least two business days
prior to Closing), SM&P shall prepare and deliver to the Buyer an estimated
calculation, as of the Closing, of the Working Capital (the “Estimated Working
Capital”) and the Working Capital Target (the “Estimated Working Capital
Target”).  Such calculation of the Estimated Working Capital is referred to
herein as the “Estimated Working Capital Closing Statement”.  The Estimated
Working Capital Closing Statement shall be prepared in conformity with the
definition of Working Capital.  Such calculation of the Estimated Working
Capital Target is referred to herein as the “Estimated Working Capital Target
Closing Statement”.  The Estimated Working Capital Target Closing Statement
shall be prepared in conformity with the definition of Working Capital Target.
 
(iii)    The Estimated Adjusted Purchase Price shall be subject to adjustment,
if any, after the Closing Date as specified in this Section 2(c)(iii).
 
(A)    As soon as practicable following the Closing, the Buyer shall prepare a
statement of (I) the Working Capital as of the Closing Date (the “Draft Working
Capital Closing Statement”); and (II) the Working Capital Target as of the
Closing Date (the “Draft Working Capital Target Closing Statement”).  The Draft
Working Capital Closing Statement shall be prepared in conformity with the
definition of Working Capital.  The Draft Working Capital Target Closing
Statement shall be prepared in conformity with the definition of Working Capital
Target.  The Buyer will deliver the Draft Working Capital Closing Statement and
the Draft Working Capital Target Closing Statement to the Seller not later than
45 calendar days following the Closing Date.
 
(B)    The Draft Working Capital Closing Statement shall be final and binding
upon the Parties, and shall be deemed to be the Working Capital Closing
Statement, unless, within 30 calendar days after receipt of the Draft Working
Capital Closing Statement and the Draft Working Capital Target Closing Statement
from the Buyer, the Seller shall provide to the Buyer a report indicating its
objections, if any, to the Draft Working Capital Closing Statement.  Any such
objections shall be set forth in reasonable detail in a report (the “Seller's
Report on Working Capital”) that shall indicate the grounds upon which the
Seller
 

 
8
 
 

disputes the Buyer's calculation of the Draft Working Capital Closing
Statement.  The Buyer shall provide to the Seller full access, during normal
business hours, to the books and records of SM&P and to SM&P's personnel and
accountants in connection with the Seller's review of the Draft Working Capital
Closing Statement and with the Seller's preparation of the Seller's Report on
Working Capital.
 
(C)    The Draft Working Capital Target Closing Statement shall be final and
binding upon the Parties, and shall be deemed to be the Working Capital Target
Closing Statement, unless, within 30 calendar days after receipt of the Draft
Working Capital Target Closing Statement and the Draft Working Capital Closing
Statement from the Buyer, the Seller shall provide to the Buyer a report
indicating its objections, if any, to the Draft Working Capital Target Closing
Statement.  Any such objections shall be set forth in reasonable detail in a
report (the “Seller's Report on Working Capital Target”) that shall indicate the
grounds upon which the Seller disputes the Buyer's calculation of the Draft
Working Capital Target Closing Statement.  The Buyer shall provide to the Seller
full access, during normal business hours, to the books and records of SM&P and
to SM&P's personnel and accountants in connection with the Seller's review of
the Draft Working Capital Target Closing Statement and with the Seller's
preparation of the Seller's Report on Working Capital Target.
 
(D)    Within 30 calendar days after the receipt by the Buyer of the Seller's
Report on Working Capital and the Seller’s Report on Working Capital Target, the
Seller and the Buyer shall endeavor in good faith to agree on any matters in
dispute.
 
(E)    If the Buyer and the Seller are unable to agree on any matters in dispute
within 30 calendar days after receipt by the Buyer of the Seller's Report on
Working Capital and the Seller’s Report on Working Capital Target, the matters
in dispute will be submitted for resolution to an independent accounting firm of
national reputation as may be mutually acceptable to the Buyer and the Seller,
provided, however, if the Parties are unable to agree on a mutually acceptable
accounting firm within such 30-day period, such firm shall be appointed in
accordance with the arbitrator selection process of the American Arbitration
Association (the “Independent Accounting Firm”). The Independent Accounting Firm
shall agree to determine and issue a written report to the Seller and the Buyer
regarding such disputed items, within 30 calendar days after such
submission.  Such written decision shall be final and binding upon the Parties.
The Independent Accounting Firm shall be instructed to resolve only those items
in dispute and the Independent Accounting Firm's decision shall be based solely
on written submissions by the Seller and the Buyer.  The Independent Accounting
Firm may not assign a value greater than the greatest value for such item
claimed by either Party or smaller than the smallest value for such item claimed
by either Party.  The working capital statement incorporating the resolution of
matters in dispute with respect to Working Capital (or, if the Seller's Report
on Working Capital is not provided within the time prescribed in
Section 2(c)(iii), the Draft
 

 
9
 
 

Working Capital Closing Statement) is referred to as the “Working Capital
Closing Statement.”  The Working Capital Closing Statement shall have the legal
effect of an arbitral award and shall be final, binding and conclusive on the
Parties.   The Working Capital Target Statement incorporating the resolution of
matters in dispute with respect to Working Capital Target (or, if the Seller's
Report on Working Capital Target is not provided within the time prescribed in
Section 2(c)(iii), the Draft Working Capital Target Closing Statement) is
referred to as the “Working Capital Target Closing Statement.”  The Working
Capital Target Closing Statement shall have the legal effect of an arbitral
award and shall be final, binding and conclusive on the Parties.  Judgment may
be entered upon the amount payable hereunder in accordance with the
determination of the Independent Accounting Firm in any court having
jurisdiction over the Party against which such determination is to be
enforced.  The fees and expenses of the Independent Accounting Firm incurred
pursuant to this Section 2(c)(iii) shall be borne by the party whose aggregate
disputed amount is farthest away from the aggregate determination of the
Independent Accounting Firm.  The Seller and the Buyer shall cooperate with each
other and each other's representatives to enable the Independent Accounting Firm
to render a written decision as promptly as possible.
 
(F)    The parties agree to execute customary engagement letters with the
Independent Accounting Firm in connection with its engagement hereunder.
 
(G)    Upon the completion of the Working Capital Closing Statement and the
Working Capital Target Closing Statement the following calculation shall be made
(with the result being the “Final Adjusted Purchase Price”): the amount equal to
the Purchase Price, plus or minus, as the case may be, the amount by which final
Working Capital (calculated by reference to the Working Capital Closing
Statement) is greater or less than the final Working Capital Target (calculated
by reference to the Working Capital Target Closing Statement).
 
(H)    If the Final Adjusted Purchase Price is less than the Estimated Adjusted
Purchase Price, the Estimated Adjusted Purchase Price shall be reduced by an
amount equal to such shortfall (the “Working Capital Reduction”).  The Seller
shall pay to the Buyer the amount of the Working Capital Reduction.  If the
Final Adjusted Purchase Price is greater than the Estimated Adjusted Purchase
Price, the Estimated Adjusted Purchase Price shall be increased by an amount
equal to such excess (the “Working Capital Increase”).  The Buyer shall pay to
the Seller the amount of the Working Capital Increase.
 
(I)    Any payments to be made pursuant to Section 2(c)(iii)(H) shall be made in
cash within ten calendar days after the date of receipt by the Buyer and the
Seller of the Working Capital Closing Statement and Working Capital Target
Closing Statement as finally established pursuant to this Section 2(c)(iii).
 
(d)    The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 720 Olive Street, 15th Floor, St.
Louis, Missouri 63101,
 

 
10
 
 

commencing at 9:00 a.m. local time on the second business day after all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than the conditions with respect to actions the
Parties will take at the Closing itself) are satisfied or waived or such other
date as the Buyer and the Seller may mutually determine (the “Closing Date”).
 
(e)    Deliveries at the Closing.  At the Closing, (i) the Seller will deliver
to the Buyer the various certificates, instruments and documents referred to in
Section 7(a), (ii) the Buyer will deliver to the Seller the various
certificates, instruments and documents referred to in Section 7(b), (iii) the
Seller will deliver to the Buyer stock certificates representing all of the SM&P
Shares endorsed in blank or accompanied by duly executed assignment documents,
and (iv) the Buyer will deliver to the Seller the Estimated Adjusted Purchase
Price by wire transfer of immediately available funds to an account designated
by the Seller at least two business days prior to the Closing.
 
3.     REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION
 
(a)    Representations and Warranties of the Seller.  The Seller represents and
warrants to the Buyer that the statements contained in this Section 3(a) are
true and correct as of the date of this Agreement:
 
(i)      Organization of the Seller.  The Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Missouri.
 
(ii)     Authorization of Transaction.  The Seller has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and has all requisite power and authority to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of the Seller, enforceable in accordance with its terms and conditions, subject
to the effects of bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditor's rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  Except for any filing required under the HSR Act, to the
extent applicable, and subject to the expiration or termination of the waiting
period arising thereunder, the Seller is not required to give any notice to,
make any filing with or obtain any authorization, consent or approval from any
government or governmental agency to consummate the transactions contemplated by
this Agreement, except for notices, filings, authorizations, consents or
approvals that, if not made or obtained, would not adversely affect the Seller's
ability to consummate the transactions contemplated by this Agreement.
 
(iii)    Noncontravention.  Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby will (A)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency or court to which the Seller is subject or any provision of
its charter or bylaws or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any
 

 
11
 
 

party the right to accelerate, terminate, modify or cancel, or require any
notice under, any agreement, contract, lease, license, instrument or other
arrangement to which the Seller is a party or by which it is bound or to which
any of its assets is subject, except for such violations, defaults, breaches or
other occurrences that, individually or in the aggregate, would not have, or be
reasonably likely to have, a material adverse effect on the Seller and will not
adversely affect the Seller's ability to consummate the transactions
contemplated by this Agreement.
 
(iv)    Brokers' Fees.  The Seller has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which the Buyer or SM&P is or
could become liable or obligated.
 
(v)     SM&P Shares.  The Seller holds of record and owns beneficially 100 SM&P
Shares, which represent all of the issued and outstanding capital stock of SM&P,
free and clear of any restrictions on transfer (other than restrictions under
federal and state securities laws), taxes, Security Interests, options,
warrants, purchase rights, contracts, commitments, equities, claims and
demands.  The Seller is not a party to any option, warrant, purchase right or
other contract or commitment that could require the Seller to sell, transfer or
otherwise dispose of any capital stock of SM&P (other than this Agreement).  The
Seller is not a party to any voting trust, proxy or other agreement or
understanding with respect to the voting of any capital stock of SM&P.  Upon
consummation of the Closing, the Buyer will receive good and marketable title to
the SM&P Shares, which SM&P Shares will represent all of the issued and
outstanding securities of SM&P and which will be free and clear of all liens,
encumbrances and other third-party claims arising due to actions by the Seller.
 
(b)    Representations and Warranties of the Buyer.  The Buyer represents and
warrants to the Seller that the statements contained in this Section 3(b) are
true and correct as of the date of this Agreement:
 
(i)     Organization of the Buyer.  The Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
 
(ii)    Authorization of Transaction.  The Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and has all requisite power and authority to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of the Buyer, enforceable in accordance with its terms and conditions, subject
to the effects of bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditor's rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  Except for any filing required under the HSR Act, to the
extent applicable, and subject to the expiration or termination of the waiting
period arising thereunder, the Buyer is not required to give any notice to, make
any filing with or obtain any authorization, consent or approval from any
government or governmental agency to consummate the transactions contemplated by
this Agreement, except for notices, filings, authorizations, consents or
approvals that, if not made or
 

 
12
 
 

obtained, would not adversely affect the Buyer's ability to consummate the
transactions contemplated by this Agreement.
 
(iii)    Noncontravention.  Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby will (A)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency or court to which the Buyer is subject or any provision of
its charter or bylaws or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under, any
agreement, contract, lease, license, instrument or other arrangement to which
the Buyer is a party or by which it is bound or to which any of its assets is
subject, except for such violations, defaults, breaches or other occurrences
that, individually or in the aggregate, would not have, or be reasonably likely
to have, a material adverse effect on the Buyer and will not materially
adversely affect the Buyer's ability to consummate the transactions contemplated
by this Agreement.
 
(iv)    Brokers' Fees.  The Buyer has no liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.
 
(v)      Investment.  The Buyer is acquiring the SM&P Shares solely for its own
account for investment purposes and not with a view to any distribution thereof
within the meaning of the Securities Act.  The Buyer understands that the SM&P
Shares are “restricted securities” under applicable federal and state securities
laws and that, pursuant to these laws, the SM&P Shares may not be sold,
transferred or otherwise disposed of without registration under the Securities
Act and under any applicable state securities law or an exemption therefrom, and
that in the absence of an effective registration statement covering the SM&P
Shares or an available exemption from registration under the Securities Act and
any applicable state securities laws, the SM&P Shares must be held indefinitely.
 
(vi)    Financing.  The Buyer has received (i) the commitment letter, dated
February 4, 2008, among the Buyer and General Electric Capital Corporation, an
affiliate of GE Antares Capital Corp. (the “Debt Financing Commitment”) and (ii)
the equity commitment letter, dated February 4, 2008, between Kohlberg
Management VI, LLC and the Buyer (the “Equity Financing Commitment” and together
with the Debt Financing Commitment, the “Financing Commitments”).  A true,
correct and complete copy of the Debt Financing Commitment and a true, correct
and complete copy of the Equity Financing Commitment are attached hereto as
Section 3(b)(vi)-1 and Schedule 3(b)(vi)-2 of the Disclosure Schedule,
respectively.  The Financing Commitments provide the Buyer with aggregate
financing sufficient to consummate the transactions contemplated by this
Agreement and to pay all related fees and expenses associated therewith.  The
obligations to fund the commitments under the Financing Commitments are not
subject to any condition, other than the conditions expressly set forth in the
Financing Commitments. As of the date hereof, no amendment or modification of
any of the Financing Commitments is contemplated by any party thereto, and the
respective
 

 
13
 
 

commitments contained in the Financing Commitments have not been withdrawn or
rescinded in any respect.  There are no fees, expense reimbursement obligations
or other amounts that are required to be paid by Buyer prior to Closing under or
in respect of the Financing Commitments.
 
(vii)    No Implied Warranties.  The Buyer is experienced and knowledgeable with
respect to the industries in which SM&P operates and is aware of the risks in
those industries.  The Buyer acknowledges and agrees that neither the Seller nor
any of its Affiliates nor any Person acting on behalf of any of them is making
any representation or warranty with respect to SM&P or the transactions
contemplated by this Agreement except as expressly set forth in Section 3(a),
Section 4 or the certificates delivered pursuant to Sections 7(a)(v) and
(vi).  In particular, neither the Seller nor any of its Affiliates nor any
Person acting on behalf of any of them makes any representation or warranty with
respect to (i) the confidential Briefing Memorandum or the Supplemental Offering
Memorandum furnished by the Seller, (ii) any financial projection or forecast
relating to SM&P or its business, or (iii) except as expressly set forth in
Section 3(a), Section 4 or the certificates delivered pursuant to Sections
7(a)(v) and (vi), any other information provided by or on behalf of the Seller
with respect to SM&P and its business.  In entering into this Agreement, the
Buyer acknowledges and affirms that it has relied and will rely solely on the
terms of this Agreement and upon its independent analysis, evaluation and
investigation of, and judgment with respect to, the business, economic, legal,
tax or other consequences of the transactions contemplated by this Agreement,
including its own estimate and appraisal of the extent and value of, and the
risks associated with, the industries in which SM&P operates.
 
4.     REPRESENTATIONS AND WARRANTIES OF THE SELLER CONCERNING SM&P.  The Seller
represents and warrants to the Buyer that the statements contained in this
Section 4 are true and correct as of the date of this Agreement:
 
(a)    Organization, Qualification and Corporate Power.  SM&P (i) is a
corporation duly organized and validly existing under the laws of the State of
Indiana, (ii) is duly authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification is required, except
where the lack of such qualification would not have, or be reasonably likely to
have, a Material Adverse Effect and (iii) has full power and authority to carry
on the businesses in which it is engaged and to own and use the properties owned
and used by it.
 
(b)    Capitalization.  The entire authorized capital stock of SM&P consists of
1,000 SM&P Shares, of which 100 SM&P Shares are issued and outstanding.  All of
the issued and outstanding SM&P Shares have been duly authorized, are validly
issued, fully paid and nonassessable and are held beneficially and of record by
the Seller.  There are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights or other
contracts or commitments that could require SM&P to issue, sell or otherwise
cause to become outstanding any of its capital stock.  There are no outstanding
or authorized stock appreciation, phantom stock, profit participation or similar
rights with respect to SM&P.  SM&P owns 100% of the issued and outstanding
shares of capital stock of Colcom, Inc., a Texas corporation which currently has
no active business operations.  Except with respect to Colcom,
 

 
14
 
 

Inc., SM&P does not own or hold any shares of stock or any other security or
interest in any other Person or any rights to acquire any such stock or any
other interest.  
 
(c)    Noncontravention.  Assuming the accuracy of the Buyer’s representations
and warranties set forth in Section 3 of this Agreement, neither the execution
and the delivery of this Agreement nor the consummation of the transactions
contemplated hereby will (i) violate any material constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency or court to which SM&P is
subject or any provision of the charter or bylaws of SM&P or (ii) except as set
forth in Section 4(c) of the Disclosure Schedule, conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or require any
notice under, any agreement, contract, lease, license, instrument or other
arrangement to which SM&P is a party or by which it is bound or to which any of
its assets is subject (or result in the imposition of any Security Interest upon
any of its assets), except, in the case of clause (ii) hereof, where the
violation, conflict, breach, default, acceleration, termination, modification,
cancellation, failure to give notice or Security Interest would not have, or be
reasonably likely to have, a Material Adverse Effect.  Except for any filing
required under the HSR Act, to the extent applicable, and for the consents set
forth on Section 4(c) of the Disclosure Schedule and subject to the expiration
or termination of the waiting period arising thereunder, SM&P is not required to
give any notice to, make any filing with or obtain any authorization, consent or
approval from any government or governmental agency or other third party in
order for the Parties to consummate the transactions contemplated by this
Agreement, except where the failure to give notice, to file or to obtain any
authorization, consent or approval would not have, or be reasonably likely to
have, a Material Adverse Effect or materially adversely affect the ability of
the Parties to consummate the transactions contemplated by this Agreement.
 
(d)    Financial Statements.  Attached hereto as Exhibit A are unaudited income
statements and balance sheets of SM&P as of and for the fiscal years ended
September 30, 2006 and September 30, 2007 and as of November 30, 2007 and for
the two-month period then ended (collectively, the “SM&P Financial
Statements”).  The SM&P Financial Statements fairly present in all material
respects the financial condition and results of operations of SM&P in accordance
with GAAP consistently applied, except as otherwise expressly set forth in the
SM&P Financial Statements or on Section 4(d) of the Disclosure Schedule, and
except that such financial statements do not include footnotes required by GAAP.
 
(e)    Title to Personal Property.  Except as set forth on Section 4(e) of the
Disclosure Schedule, SM&P has good, valid and marketable title to the personal
property that it purports to own, including all personal property reflected on
the unaudited balance sheet as of November 30, 2007 included in the SM&P
Financial Statements, to conduct its business as currently conducted and holds
such personal property free and clear of all Security Interests, except
Permitted Encumbrances.
 
(f)    Legal Compliance.  SM&P is in compliance with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings and charges thereunder) of federal, state, local and foreign
governments (and all agencies thereof) except for such failures to comply that,
individually or in the aggregate, would not have, or be reasonably likely to
have, a Material Adverse Effect.  SM&P has all permits, licenses, certificates
of
 

 
15
 
 

authority, orders and approvals of, and has made all filings, applications and
regulations with, federal, state, local or foreign government or regulatory
bodies that are currently required to permit it to carry on its business as
presently conducted, the absence of which, individually or in the aggregate,
would have, or be reasonably likely to have, a Material Adverse Effect. There is
no default on the part of SM&P or any other party under, nor does there exist
any grounds for revocation, suspension or limitation of, any of such permits,
licenses, certificates of authority, orders and approvals Licenses or Permits,
which, individually or in the aggregate, would not have, or be reasonably likely
to have, a Material Adverse Effect.  
 
(g)    Contracts.  Section 4(g) of the Disclosure Schedule lists each written
contract and other written agreement to which SM&P is a party, (i) the
performance of which will involve consideration in excess of $500,000 per year
or $2.5 million in the aggregate, (ii) that contains a covenant not to compete,
or other material covenant restricting the development, manufacture, marketing
or distribution of products and services of SM&P, in each case that materially
limits the conduct of the business of SM&P as presently conducted; (iii) that
relates to the acquisition or disposition of any material business by SM&P
(whether by merger, sale of stock, sale of assets or otherwise); (iv) that
imposes any confidentiality, standstill or similar obligation on SM&P, except
for those entered into in the ordinary course of business or in connection with
the sale process of SM&P; (v) that contains a right of first refusal, first
offer or first negotiation; (vi) in respect of any joint venture, partnership or
strategic alliance; and (vii) pursuant to which SM&P has granted any exclusive
marketing, sales representative relationship, franchising, consignment or
distribution right to any third party (collectively, the “Material
Agreements”).  The Seller has made available to the Buyer a correct and complete
copy of each contract or agreement listed in Section 4(g) of the Disclosure
Schedule.  Except as set forth in Section 4(g) of the Disclosure Schedule:  (i)
each Material Agreement is in full force and effect and is valid and enforceable
against SM&P in accordance with its terms, except as such enforceability may be
limited by laws affecting creditors’ rights generally and to the availability of
equitable remedies; (ii) SM&P is, and at all times since January 1, 2006 has
been, in full compliance in all material respects with all applicable terms and
requirements of each Material Agreement under which SM&P has or had any
obligation or liability or by which SM&P or any of the assets owned or used by
SM&P is or was bound; (iii) to the Seller's Knowledge, each other Person that
has or had any obligation or liability under any Material Agreement under which
SM&P has or had any rights is, and at all times since January 1, 2006 has been,
in material compliance with all applicable terms and requirements of such
Material Agreement; (iv) no event has occurred or circumstance exists that (with
or without notice or lapse of time) may reasonably be expected to contravene,
conflict with, or result in a violation nor breach of, or give SM&P or other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Material Agreement; (v) to the Seller's Knowledge, SM&P has not given to or
received from any other Person, at any time since January 1, 2006, any notice or
other communication (whether oral or written) regarding any violation or breach
of, or default under, any Material Agreement; and (vi) to the Seller's
Knowledge, there are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any material amounts paid or payable to SM&P
under current or completed Material Agreements with any Person, and no such
Person has made written demand to SM&P for such renegotiation.
 
(h)    Litigation.  Section 4(h) of the Disclosure Schedule sets forth each
instance in which SM&P (i) is subject to any outstanding injunction, judgment,
order, decree, ruling or
 

 
16
 
 

charge, (ii) is a party to any action, suit, proceeding, hearing or
investigation of, in or before any court or quasi-judicial or administrative
agency of any federal, state, local or foreign jurisdiction, or (iii) to the
Seller’s Knowledge, is threatened to be made a party to any such proceeding,
except in each case where the injunction, judgment, order, decree, ruling,
action, suit, proceeding, hearing or investigation involves aggregate claims
less than $500,000.  
 
(i)    Environmental Matters.  
 
(i)    To the Seller's Knowledge, SM&P is in substantial compliance with all
applicable federal, state, and local laws, ordinances, rules and regulations
relating to protection of public health or the environment, including the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq., the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. Section 6901, et seq., the Clean Air
Act, 42 U.S.C. Section 7401, et seq., as amended; the Federal Water Pollution
Control Act, 33 U.S.C. Section 1251, et seq., as amended; the Oil Pollution Act
of 1990, 33 U.S.C. Section 2701, and the Occupational Health and Safety Act, 29
USC Section 651, et seq. (collectively, “Environmental Laws”), and SM&P has not
used or disposed of Hazardous Substances on the real property owned or operated
by SM&P except in material compliance with Environmental Laws and except for
such matters that individually or in the aggregate do not have, or be reasonably
likely to have, a Material Adverse Effect.
 
(ii)    To the Seller's Knowledge, SM&P has obtained and is in substantial
compliance with all permits, licenses, franchises, authorities, consents and
approvals as are necessary under applicable Environmental Laws for operating its
assets and business as presently conducted, and all such permits, licenses,
franchises, authorities, consents and approvals remain in full force and effect,
except for such matters that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
(iii)    There are no pending or, to the Seller's Knowledge, threatened claims,
demands, actions, administrative proceedings, lawsuits or investigations (a)
against SM&P under any Environmental Laws or (b) arising from any activities of
SM&P not in compliance with any Environmental Laws except for claims, demands,
actions, administrative proceedings, lawsuits or investigations that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
(iv)    None of the real property currently owned or operated or, to the
Seller's Knowledge, previously owned or operated by SM&P is (a) listed on the
National Priorities List or any similar list of sites requiring remedial action
or (b) the subject of any regulatory action that is reasonably anticipated by
the Seller to lead to claims against SM&P under any Environmental Law.
 
Notwithstanding any other provision of this Agreement, the Seller makes no
representation in this Agreement regarding any compliance or failure to comply
with, or any actual or contingent liability under, any Environmental Law, except
as set forth in this Section 4(i).
 

 
17
 
 



 
(j)    Insurance.  SM&P maintains insurance coverages, in such amounts and
covering such risks and with such limitations, deductibles and retentions, as
are customary for similarly situated businesses.  Section 4(j) of the Disclosure
Schedule lists and briefly describes each insurance policy maintained by SM&P
with respect to its properties, assets and business, together with a claims
history for the past three years and an indication of whether such policy
provides coverage on an “occurrence” or “claims made” basis.  Except as set
forth on Section 4(j) of the Disclosure Schedule, all of such insurance policies
are in full force and effect, SM&P is not in default with respect to its
obligations under any such insurance policy, and since January 1, 2006, SM&P has
not been denied insurance coverage.  Except as set forth in Section 4(j) of the
Disclosure Schedule, SM&P has no self-insurance or co-insurance programs.
 
(k)    Employee Relations.  SM&P is in substantial compliance with all federal,
state, local or foreign laws, ordinances, rules and  regulations respecting
employment and employment practices, terms and conditions of employment and
wages and hours, and has not and is not engaged in any unfair labor practice,
except for such matters that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  No unfair labor
practice complaint against SM&P is pending before the National Labor Relations
Board.  There is no labor strike, jurisdictional dispute, material slowdown or
stoppage pending or, to the Seller’s Knowledge, threatened against or involving
SM&P, nor has there been any such strike, jurisdictional dispute, slowdown or
stoppage during the past two years.  There are no representation proceedings
involving SM&P pending or, to the Seller’s Knowledge, threatened with the
National Labor Relations Board, and no labor union or group of SM&P employees
has made a demand for recognition which is currently pending.
 
(l)    Taxes.
 
(i)    Tax Returns Filed and Taxes Paid.  Except as set forth in Section 4(1) of
the Disclosure Schedule, (A) SM&P has duly filed or caused to be filed, on or
before the due date thereof (taking into account timely extensions), with the
appropriate taxing authorities, all Tax Returns that it is required to file; (B)
each such Tax Return (including any amendment thereto) is true, correct, and
complete in all material respects; (C) all Taxes of SM&P due with respect to, or
shown or required to be shown to be due on, each such Tax Return (or amendment)
or subsequent assessment with regard thereto, have been timely paid, or, an
adequate reserve has been established therefore on the books and records of
SM&P; and (D) there are no extensions of time to file any Tax Returns that are
pending.
 
(ii)    Tax Reserves and Tax Liabilities.  Except as set forth in Section 4(1)
of the Disclosure Schedule, (A) the amount of SM&P's liability for unpaid Taxes
for all periods ending on or before the Closing Date shall not, in the
aggregate, exceed the amount of the current liability reserve for Taxes
(excluding accruals for deferred Taxes) as reflected on the books and records of
SM&P on the Closing Date;  (B) SM&P has collected or withheld all Taxes that it
is required to collect or withhold; and (C) there are no liens on any of SM&P's
assets that have arisen in connection with any failure (or alleged failure) to
pay any Taxes except any lien for Taxes that are being contested in good faith
or is for property Taxes that are not yet delinquent.
 

 
18
 
 



 
(iii)    Audit History and Other Proceedings.  Except as set forth in
Section 4(1) of the Disclosure Schedule, (A) there are no pending audits,
investigations, claims, suits or other proceedings for or relating to any
material liability of SM&P in respect of Taxes; (B) SM&P is not delinquent in
the payment of any Taxes; (C) no material deficiencies for Taxes of SM&P have
been claimed, proposed or assessed by any taxing or other governmental
authority; (D) there are no matters under discussion between SM&P and any
governmental authority which could result in any additional amount of Taxes; (E)
no extension of a statute of limitations (whether arising by reason of a waiver,
claim for refund, or otherwise) relating to Taxes or Tax Returns of SM&P is in
effect; and (F) there are no pending requests for rulings or determinations in
respect of Taxes of SM&P pending with any governmental authority.  Seller shall
prepare any consolidated or combined Tax Return for which SM&P or the Buyer
shall be liable to make payments to Seller pursuant to Section 9(e) on a basis
consistent with prior practice and Applicable Tax Law.
 
(iv)    Miscellaneous.  Except as set forth in Section 4(1) of the Disclosure
Schedule, (A) SM&P does not own any real property in the State of New York or
any other jurisdiction in which a Tax is imposed upon the transfer of securities
of an issuer having an interest in real property; (B) SM&P has not made any
payments, is not obligated to make any payments, nor is a party to any agreement
that could obligate it to make any payments that will not be deductible under
Section 280G of the Code; (C) SM&P has not been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable periods specified in Section 897(c)(1)(A)(ii) of the Code; (D)
SM&P has not violated any of the COBRA continuation coverage requirements set
forth in Section 4980B of the Code; (E) SM&P has disclosed on its federal income
Tax Return all positions taken therein that could give rise to substantial
understatement of federal income Taxes within the meaning of Section 6662 of the
Code; (F) SM&P has not agreed to and is not required to make any adjustment
under Section 481(a) of the Code by reason of a change in accounting method
which affects any taxable year beginning after December 31, 2004; (G) SM&P has
no application pending with any taxing authority requesting permission for any
changes in accounting methods that affects any taxable year beginning after
December 31, 2004; (H) no property owned by SM&P (1) is property required to be
treated as being owned by another person pursuant to the provisions of
Section 168(f)(8) of the Internal Revenue Code of 1954, as amended, and in
effect immediately prior to the enactment of the Tax Reform Act in 1986, (2)
constitutes “tax-exempt use property” within the meaning of Section 168(h)(1) of
the Code; and (3) is tax-exempt bond financed property within the meaning of
Section 168(f) of the Code; and (I) SM&P is not a foreign person within the
meaning of Section 1445 of the Code.  Section 4(1) of the Disclosure Schedule
contains an accurate list of all states, counties, cities and other taxing
jurisdictions (whether foreign or domestic) to which any Tax is properly payable
by SM&P.
 
(m)    Events After September 30, 2007.  Since September 30, 2007, there have
not been any changes in the assets, conditions or affairs, financial or
otherwise, of SM&P that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 

 
19
 
 



 
(n)    Customers.  Section 4(n) of the Disclosure Schedule sets forth the names
of SM&P's 22 largest customers based on revenues for the 12 months ended
September 30, 2007.  Except as set forth on Section 4(n) of the Disclosure
Schedule, as of the date hereof, SM&P has not received notice that any of such
customers intends to cease or materially reduce its business with SM&P or to
terminate any Material Agreement with SM&P.
 
(o)    Condition of Personal Property.  Except as expressly set forth in this
Agreement, SM&P makes no and disclaims any representation or warranty, whether
express or implied and whether by common law, statute or otherwise, as to (i)
the quality, condition or operability of any personal property or equipment,
(ii) its merchantability, (iii) its fitness for any particular purpose or (iv)
its conformity to models or samples of materials, and all personal property and
equipment is delivered “AS IS, WHERE IS” in the condition in which the same
exists.
 
(p)    Real Property.
 
(i)    Section 4(p) of the Disclosure Schedule accurately lists all real
property that SM&P owns (the “Owned Real Property”) and every lease or similar
agreement under which SM&P is lessee of, or holds or operates, any real property
owned by any third Person with an annual cost to SM&P in excess of $50,000 per
year (the “Leased Real Property”).  The Seller will make available to the Buyer
after execution of this Agreement and prior to Closing true and complete copies
of all deeds, leases and other instruments by which SM&P acquired or leases any
real property and any title policies in SM&P's possession with respect to such
Owned Real Property.
 
(ii)    SM&P has good and marketable title to the Owned Real Property, free and
clear of any Security Interest, except for Permitted Encumbrances.  Except as
set forth in Section 4(p) of the Disclosure Schedule, there are no leases,
subleases, licenses, concessions or other agreements granting to any party or
parties the right of use or occupancy of any portion of the Owned Real
Property.  There are no outstanding options or rights of first refusal to
purchase any of the Owned Real Property or any portion thereof or interest
therein.  All of the Owned Real Property and Leased Real Property are currently
zoned in the zoning category which permits operation of such properties as now
used, operated and maintained for the operation of the Business, except for such
non-compliance was would not have, or be reasonably likely to have, a Material
Adverse Effect. None of the Owned Real Property or the Leased Real Property nor
its respective use is in violation of any local governmental rule, ordinance,
regulation or building code, except for such violation as would not have, or be
reasonably likely to have, a Material Adverse Effect.
 
(iii)    SM&P has a valid leasehold interest in, and the right to quiet
enjoyment of, all Leased Real Property for the full term of each applicable
lease or similar agreement (and any renewal option related thereto), and the
leasehold or other interest of SM&P in such Leased Real Property is not subject
or subordinate to any Security Interest granted by SM&P.
 

 
20
 
 



 
(q)    Transactions with Affiliates.  Section 4(q) of the Disclosure Schedule
lists all (i) oral or written contracts and agreements between SM&P and the
Seller and Affiliates of the Seller and (ii) all services provided by the Seller
and Affiliates of the Seller to SM&P not otherwise covered by such oral or
written contracts and agreements (collectively, the “Related Party Agreements”).
 
(r)    Employee Benefits.  
 
(i)    Section 4(r) of the Disclosure Schedule sets forth a true and complete
list of all Employee Benefit Plans maintained or contributed to by SM&P or the
Seller during the past three years for the benefit or of with respect to any
current or former employees of SM&P (the “SM&P Benefit Plans”).
 
(ii)    Each of the SM&P Benefit Plans has been administered in substantial
compliance with its terms and, where applicable, with ERISA, the Code and all
other applicable statutes and regulations.  SM&P has performed and complied in
all material respects with all of its obligations under or with respect to each
of the SM&P Benefit Plans.
 
(iii)    SM&P does not currently maintain or contribute to, and at no time in
the past has it maintained or contributed to, a Multiemployer Plan, a Title IV
Plan or a plan subject to Section 302 of ERISA or Section 412 of the Code.
 
(iv)    Each SM&P Benefit Plan that is an Employee Pension Benefit Plan, and
that is intended to be qualified under Section 401(a) of the Code is the subject
of a favorable Internal Revenue Service determination letter.  There is no
pending or, to the Seller's Knowledge, threatened litigation relating to any
SM&P Benefit Plan (other than routine claims for benefits), and there is no
proceeding that is pending or, to the Seller's Knowledge, threatened by any
governmental agency with respect to any SM&P Benefit Plan.
 
(v)    Neither SM&P nor any of its respective employees nor, to the Seller's
Knowledge, any fiduciary of any SM&P Benefit Plan or any other person has
engaged in any transaction, including the execution and delivery of this
Agreement, and other agreements, instruments and documents for which execution
and delivery by SM&P is contemplated herein, in violation of Section 406(a) or
(b) of ERISA, or which is a prohibited transaction (as defined in
Section 4975(c)(1) of the Code), or which could subject SM&P to any tax or
penalty imposed by Chapter 43 of subtitle D of the Code or Sections 502(c), (i)
or (1) of ERISA in an amount that would be material.
 
(vi)    With respect to any employee benefit plan, within the meaning of
Section 3(3) of ERISA, which is not listed in Section 4(r) of the Disclosure
Schedule but which is sponsored, maintained or contributed to, or has been
sponsored, maintained or contributed to within six years prior to the Closing
Date, by SM&P, (A) no withdrawal liability, within the meaning of Section 4201
of ERISA, has been incurred, which withdrawal liability has not been satisfied
in full, (B) no liability to the PBGC has been incurred by SM&P, which liability
has not been satisfied in full, (C) the PBGC has not
 

 
21
 
 

instituted any proceedings to terminate such plan, (D) no accumulated funding
deficiency, whether or not waived, within the meaning of Section 302 of ERISA or
Section 412 of the Code has been incurred, and (E) all contributions (including
installments) to such plan required by Section 302 of ERISA and Section 412 of
the Code have been timely made.
 
(vii)     Except as provided in Section 4(r) of the Disclosure Schedule, there
are no plans, arrangements or agreements to which SM&P is a party or by which it
is bound and under which as a result of any particular transaction or
transactions (including but not limited to the transactions contemplated by this
Agreement) any director, officer, employee or other agent of SM&P, or any other
party claiming through such a Person, shall or may acquire rights with respect
to any SM&P Benefit Plan (including the creation, increase or extension of new
or existing rights), become entitled to a distribution or payment with respect
to any SM&P Benefit Plan at a date earlier than if such transaction had not
occurred, or otherwise receive or become vested in rights and benefits with
respect to any SM&P Benefit Plan.  Without limitation of the foregoing, except
as set forth in Section 4(r) of the Disclosure Schedule, SM&P is not a party to
any agreement with any director, officer, employee or agent of SM&P pursuant to
which any such Person will be entitled to any payment by SM&P upon termination
of employment following a change in control of SM&P.
 
(viii)    Complete and correct copies of all current documents, including all
amendments thereto, with respect to each Employee Benefit Plan have been
delivered to the Buyer.
 
(ix)      Except to the extent required under a severance pay plan or under
ERISA Section 601, et seq. and Code Section 4980B or applicable state coverage
continuation laws, no Employee Benefit Plan provides health or welfare benefits
for any retired or former employee or is obligated to provide health or welfare
benefits to any active employee following such employee's retirement or other
termination of service.
 
(x)      SM&P has complied in all material respects with the provisions of ERISA
Section 601, et seq. and Code Section 4980B.
 
(s)    Sufficiency of Assets.  Except as set forth in Section 4(s) of the
Disclosure Schedule, the rights, properties and assets owned by or leased or
licensed to SM&P include all rights, properties and other assets necessary to
permit SM&P to conduct its business in all material respects in the same manner
as currently conducted.
 
(t)    Accounts Receivable.  Except as set forth in Section 4(t) of the
Disclosure Schedule, all accounts receivable of SM&P that are reflected on the
balance sheet of SM&P as of November 30, 2007, included in the SM&P Financial
Statements attached as Exhibit A, and the accounting records of SM&P as of the
Closing Date represent or will represent valid obligations arising from sales
actually made or services actually performed in the Ordinary Course of
Business.  SM&P's allowance for uncollectible accounts receivable set forth in
such balance sheet was determined in accordance with GAAP consistently
applied.  Section 4(t) of the
 

 
22
 
 

Disclosure Schedule contains a complete and accurate list of all accounts
receivable greater than $250,000 as of November 30, 2007 and sets forth the
aging of such accounts receivable.
 
(u)    Employees.
 
(i)    Section 4(u) to the Disclosure Schedule contains a complete and accurate
list of the following information for each employee of SM&P, including each
employee on leave of absence or layoff status:  job title; current compensation
paid or payable and any change in compensation since January 1, 2007 or date of
hire, if later; vacation accrued; and service credited for purposes of vesting
and eligibility to participate under any severance pay, insurance, medical,
welfare, vacation, profit-sharing or other employee benefit plan maintained by
SM&P or the Seller and available to SM&P employees.  Except as set forth in
Section 4(u) of the Disclosure Schedule, SM&P maintains no plans or obligation
to pay pension benefits or provide retiree medical or other retiree insurance
benefits to any of its current or retired employees.
 
(ii)    No key employee of SM&P listed on Section 4(u)(ii) of the Disclosure
Schedule is a party to, or is otherwise bound by, any agreement or arrangement,
including any confidentiality, noncompetition or proprietary rights agreement,
between such employee or director and any other Person that affects or will
affect (A) the performance of his duties as an employee of SM&P, or (B) the
ability of SM&P to conduct its business.  To the Seller’s Knowledge, except as
set forth in Section 4(u) of the Disclosure Schedule, no officer or other key
employee of SM&P intends to terminate his employment with SM&P.
 
(v)    Intellectual Property.
 
(i)    Section 4(v) of the Disclosure Schedule sets forth all of the
Intellectual Property owned or used by SM&P.  Except as set forth in
Section 4(v) of the Disclosure Schedule, (A) SM&P owns and possesses without
restriction as to use, all right, title and interest in and to the Intellectual
Property necessary for the operation of SM&P's business as currently conducted;
(B) SM&P has not received any notices of invalidity, infringement or
misappropriation from any third party with respect to any such Intellectual
Property; (C) SM&P has not, infringed upon or misappropriated any Intellectual
Property of any third parties in each case other than situations that were
resolved without a Material Adverse Effect; and (D) to the Seller's Knowledge,
no third party has infringed upon or misappropriated any Intellectual Property
of SM&P other than situations that were resolved without a Material Adverse
Effect;
 
(ii)    Section 4(v) of the Disclosure Schedule sets forth a true, correct, and
complete list of all  Intellectual Property registered in the name of  SM&P and
all Intellectual Property for which applications are pending (the “Formal IP”);
 
(iii)    Except as set forth in Section 4(v) of the Disclosure Schedule:  (A)
none of the Formal IP in any jurisdiction is the subject of any pending, or to
the Seller's Knowledge, threatened, opposition, interference, cancellation or
other proceeding before any registration authority in any jurisdiction; (B) each
of the Formal IP items have been
 

 
23
 
 

duly maintained, including without limitation the proper, sufficient and timely
submission of all necessary filings and fees; and (C) there are no actions that
must be taken within 30 days from the date of this Agreement, including the
payment of fees or the filing of documents, for the purposes of obtaining,
maintaining, perfecting or renewing any rights in the Formal IP;
 
(iv)     All of the employees, agents or contractors of  SM&P, and any other
person who may have created, developed, conceived, reduced to practice or worked
on any of the Intellectual Property, whether alone or jointly with Seller or
others, have assigned any and all right, title and interest they acquired or may
have acquired in and to the Intellectual Property to SM&P.  SM&P has not granted
to any third party, and neither the Seller nor any of SM&P's or Seller's
respective Affiliates have, any right, claim, title, right of first refusal,
interest, permission, license or option in or to any of the  Intellectual
Property;
 
(v)       Except as set forth on Section 4(v) of the Disclosure Schedule:  SM&P
is not required to pay any royalty, license fee charge or other amount with
respect to the Intellectual Property;
 
(vi)      Except as set forth on Section 4(v) of the Disclosure Schedule: SM&P
has at all times complied in all material respects with all applicable laws, as
well as its own rules, policies, and procedures relating to privacy, data
protection, and the collection and use of personal information collected, used
or held for use by SM&P in the conduct of SM&P's business.  As of the date
hereof, in the past three (3) years, no claims have been asserted or, to the
Seller's Knowledge, threatened against SM&P alleging a violation of any Person's
privacy or personal information or data rights and the consummation of the
transactions contemplated hereby will not breach or otherwise cause any
violation of any law, policy or procedure related to privacy, data protection or
the collection and use of personal information collected, used or held for use
by SM&P in the conduct of SM&P's business.  SM&P takes commercially appropriate
measures to ensure that such information is protected against unauthorized
access, use, modification or other misuse; and
 
(vii)     SM&P has taken all reasonable steps appropriate to preserve the
confidentiality of all trade secrets and know-how included in the Intellectual
Property and all such trade secrets and know-how necessary to the operation of
the business of SM&P as presently conducted have been adequately documented.  No
trade secrets and know-how necessary to the operation of the business of SM&P as
presently conducted have been or will be disclosed to any third party and there
is no agreement or other arrangement or circumstance under which any third party
can require any such disclosure.  Where trade secrets and know-how necessary to
the operation of SM&P as presently conducted have been made available to a third
party this has been done under a signed confidentiality agreement.
 
(w)    Undisclosed Liabilities.  SM&P and its subsidiaries have no liabilities
or obligations of any nature (whether known or unknown and whether absolute,
accrued, contingent or otherwise), except for (i) liabilities or obligations
reflected or reserved against in the
 

 
24
 
 

consolidated balance sheet of SM&P as of November 30, 2007, included in the SM&P
Financial Statements attached as Exhibit A, (ii) current liabilities incurred in
the Ordinary Course of Business since November 30, 2007, (iii) obligations under
leases, contracts and other agreements (which agreements are set forth in
Section 4(g) of the Disclosure Schedule to the extent they constitute Material
Agreements), (iv) liabilities set forth in Section 4(w) of the Disclosure
Schedule, and such other liabilities and obligations that would not have, or be
reasonably likely to have, a Material Adverse Effect.
 
5.     PRE-CLOSING COVENANTS.  The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.
 
(a)    General.  Each of the Parties will use its commercially reasonable
efforts to take all action and to do all things necessary, proper or advisable
to consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the Closing conditions set forth in
Section 7).
 
(b)    Notices and Consents.
 
(i)    The Seller will cause SM&P to give any notices to third parties and will
cause SM&P to use its reasonable efforts to obtain any third party consents that
the Buyer reasonably may request in connection with the matters referred to in
Section 4(c).  Each of the Parties will make (and the Seller will cause SM&P to
make) any filings with, and use its reasonable efforts to obtain any
authorizations, consents and approvals of, governments and governmental agencies
in connection with the matters referred to in Section 3(a)(ii), Section 3(b)(ii)
and Section 4(c).
 
(ii)    The Buyer and the Seller shall use commercially reasonable efforts to
file, within seven (7) business days after the date of this Agreement, with the
United States Department of Justice and the United States Federal Trade
Commission the Notification and Report Form required to be filed by them under
the HSR Act concerning the transactions contemplated hereby, and shall request
early termination of the waiting period under the HSR Act.  The Buyer and the
Seller hereby agree that they will promptly comply with any request by the
Department of Justice or the Federal Trade Commission for additional documents
or information, and will use all commercially reasonable efforts to ensure that
such waiting period shall expire, or that clearance will be obtained, as soon as
practicable after the execution and delivery of this Agreement.  Each of the
Seller and SM&P, on the one hand, and the Buyer, on the other hand, shall
promptly inform the other of any material communication received by such party
from the Federal Trade Commission, Department of Justice or any other
governmental authority regarding any of the transactions contemplated hereby,
and of any understandings, undertakings or agreements (oral or written) such
party proposes to make or enter into with the Federal Trade Commission,
Department of Justice or any other governmental authority in connection with the
transactions contemplated hereby.  The fees under the HSR Act shall be paid
split equally between the Buyer and the Seller.
 
(c)    Operation of Business.  The Seller will not, without the consent of the
Buyer, cause or permit SM&P to engage in any practice, take any action or enter
into any transaction
 

 
25
 
 

outside the Ordinary Course of Business, except as described on Section 5(c) of
the Disclosure Schedule.  Without limiting the generality of the foregoing,
except as disclosed on Section 5(c) of the Disclosure Schedule, the Seller will
not, without the written consent of the Buyer, except as expressly contemplated
by this Agreement, cause or permit SM&P to do any of the following:
 
(i)   amend or otherwise change its charter or bylaws;
 
(ii)     declare or pay any dividend, distribution or other payment to the
Seller other than in the Ordinary Course of Business, except to eliminate
inter-company balances between Seller and SM&P and to transfer cash and cash
equivalents excluded from the Working Capital calculation;
 
(iii)   issue, sell, pledge, dispose of, grant, encumber or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of (A) any shares of
capital stock of any class of SM&P or any options, warrants, convertible
securities or other rights of any kind to acquire any shares of such capital
stock or any other ownership interest (including any phantom interest) in SM&P
or (B) any assets and properties material to SM&P;
 
(iv)   (A) acquire (including by merger, consolidation or acquisition of stock
or assets) any corporation, partnership or other business organization or any
division thereof, (B) incur any indebtedness for borrowed money or issue any
debt securities or assume, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any person, or make any
loans or advances, except borrowings in the Ordinary Course of Business pursuant
to any existing credit agreements or pursuant to intercompany loan agreements
with the Seller, or (C) enter into or amend any contract, agreement, commitment
or arrangement with respect to any matter set forth in this paragraph (iv);
 
(v)    (A) increase the compensation payable to, or grant any severance or
termination pay to, its officers, employees, directors or consultants, except
pursuant to existing contractual arrangements or existing compensation plans and
except for spot awards not to exceed $100,000 in the aggregate, (B) enter into
any employment, consulting or severance agreement with any director, officer or
other employee or consultant of SM&P outside the Ordinary Course of Business or
which provides for annual compensation in excess of $100,000, or (C) establish,
adopt, enter into or amend any bonus, profit sharing, thrift, compensation,
stock option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer, employee or consultant;
 
(vi)    change any material accounting practice for GAAP or Tax purposes, unless
required by a change in accounting rules or applicable law;
 
(vii)  amend in any material respect any Material Agreement, or terminate any
Material Agreement before the expiration of the term thereof;
 
(viii)  pay, discharge or satisfy any liability or obligation (whether accrued,
absolute, contingent or otherwise) in excess of $50,000 other than the payment,
discharge
 

 
26
 
 

or satisfaction, in the Ordinary Course of Business, of liabilities or
obligations shown or reflected on the SM&P Financial Statements or incurred in
the Ordinary Course of Business;
 
(ix)       permit or suffer any assets (whether real, personal or mixed,
tangible or intangible) to be subjected to any Security Interest, other than
Permitted Encumbrances, except in the Ordinary Course of Business;
 
(x)       permit the waste of any of its properties or assets, whether or not
covered by insurance;
 
(xi)      cancel, forgive or compromise any debt or obligation due to SM&P,
except in the Ordinary Course of Business;
 
(xii)     dispose of any records related to its assets or business at any time
earlier than it would have done consistent with past practices; or
 
(xiii)    agree to do any of the foregoing, whether or not in writing.
 
            The Buyer shall designate a person who will be available during
normal business hours to consult with the Seller and SM&P regarding actions for
which the Buyer's consent is required and endeavor to promptly respond to all
requests of the Seller and SM&P for consents required by this Section.
 
(d)    Full Access.  The Seller will permit, and will cause SM&P to permit,
representatives of the Buyer to have full access during normal business hours,
and in a manner so as not to interfere with the normal business operations of
SM&P, to all premises, properties, personnel, books, records (including tax
records), contracts and documents of or pertaining to SM&P.  Any information
obtained by the Buyer and its employees, representatives, consultants,
attorneys, agents, lenders and other advisors under this Section 5(d) shall be
subject to the confidentiality and use restrictions contained in (i) that
certain nondisclosure agreement between the Seller and Kohlberg Management IV,
L.L.C. dated October 17, 2007, (ii) that certain nondisclosure agreement between
the Seller and Kohlberg Management IV, L.L.C. dated January 9, 2008 and (iii)
that certain nondisclosure agreement between Seller and CCG Securities LLC dated
October 15, 2007 (collectively, the “Confidentiality Agreements”).
 
(e)    Notice of Developments.
 
(i)    Each Party will give prompt written notice to the other of any material
adverse development causing a breach of any of its own representations and
warranties in Section 3 or 4.  Subject to Section 5(e)(ii), no disclosure by any
Party pursuant to this Section 5(e), however, shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentation
or breach of warranty.  Without limiting the generality of the foregoing, Buyer
will immediately notify Seller of any proposed material amendments or
modifications or termination of any of the Financing Commitments.
 

 
27
 
 



 
(ii)    If the Seller notifies the Buyer that an item was omitted from the
Disclosure Schedule, and Buyer concurs, in its sole discretion, that the
omission did not prejudice the Buyer (and only in such event), such omitted item
shall be added to the Disclosure Schedule and will be deemed to have qualified
the representations and warranties in Section 3 or 4 and to have cured any
misrepresentation or breach of warranty that might otherwise have existed
hereunder by reason of the omission of such item from the Disclosure Schedule.
 
(f)    Parent Guaranties.  Each of the Parties will use its reasonable efforts
to obtain the termination and release of any existing guaranties of SM&P's
obligations by the Seller or any of its subsidiaries, including in the case of
the Buyer agreeing to replace such guaranties with a guarantee from Buyer or an
Affiliate of the Buyer or other reasonable credit support.  
 
(g)    Termination of Affiliate Transactions.  Seller shall terminate, or cause
SM&P to terminate, as of the Closing Date each of the Related Party Agreements
(and all rights, obligations and liabilities arising from the Related Party
Agreements), except each of the agreements listed on Section 5(g) of the
Disclosure Schedule.
 
(h)    Exclusivity.  Until this Agreement is terminated by its terms, the Seller
shall not (nor shall the Seller cause or permit any Person acting on behalf of
the Seller, SM&P or the Seller's Affiliates to), (i) solicit, initiate or
encourage the submission of any proposal or offer from any Person (including any
of them) relating to any (A) liquidation, dissolution or recapitalization of,
(B) merger or consolidation with or into, (C) acquisition or purchase of assets
(other than in the Ordinary Course of Business) of or any equity interest in or
(B) similar transaction or business combination involving SM&P or (ii)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any other Person to do or seek any of the
foregoing.  The Seller agrees that it will discontinue immediately (and will
cause SM&P or any Person acting on behalf of the Seller, SM&P, or the Seller's
Affiliates to discontinue immediately) any negotiations or discussion with
respect to any of the foregoing.  Until this Agreement is terminated by its
terms, the Seller shall notify the Buyer immediately if any Person makes any
proposal, offer, inquiry or contact with respect to any of the foregoing.
 
6.     POST-CLOSING COVENANTS.  The Parties agree as follows with respect to the
period following the Closing.
 
(a)    General.  In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under Section 8).
 
(b)    Litigation Support.  In the event and for so long as any Party actively
is contesting or defending against any third party action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction on or before
the Closing Date
 

 
28
 
 

involving SM&P, each of the other Parties shall cooperate with it and its
counsel in the defense or contest, make available their personnel and provide
such testimony and access to their books and records as shall be reasonably
necessary in connection with the defense or contest and without interfering with
such other Party's ability to conduct its business, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Section 8).
 
(c)    Transition.  The Seller and its Affiliates will not take any action that
is designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier, employee or other business associate of SM&P (other than the
Seller and its Affiliates) from maintaining the same business relationships with
SM&P after the Closing as it maintained with SM&P before the Closing.
 
(d)    Access to Information and Cooperation.  After the Closing, the Buyer
shall afford to the Seller and its representatives and advisors such access
during normal business hours with reasonable notice to the books, records and
personnel of SM&P and to such other information, and shall furnish such
cooperation relating to SM&P, as the Seller shall reasonably request for
financial reporting and accounting matters, the preparation and filing of any
tax applications or returns, the defense of tax claims and related
purposes.  The Buyer shall cause SM&P to preserve all tax and accounting records
of SM&P for a period of seven years following the Closing.  In addition, the
Seller shall afford the Buyer, and its respective representatives and advisors,
similar access to any books, records and files retained by the Seller relating
to the business of SM&P.
 
(e)    Noncompete.
 
(i)    For a period of four (4) years after the Closing (the “Noncompete
Period”), neither the Seller nor any of its Affiliates shall engage or
participate, directly or indirectly (as owner, partner, stockholder or in any
other capacity) in the utility line locating and marking business as such
business was being conducted by SM&P at the Closing Date in any state in which
SM&P was at the Closing Date conducting such business; provided, however, that
the Seller and its Affiliates may continue to engage in such business for the
Seller and its Affiliates (but not for unrelated third
parties).  Notwithstanding the foregoing, this provision shall not prohibit the
Seller from acquiring another corporation that conducts a minimal amount of
utility line locating and marking.
 
(ii)    The Seller agrees that, during the Noncompete Period, the Seller (A)
shall not, and shall cause its Affiliates not to, directly or indirectly,
contact, approach or solicit (other than through advertising in a newspaper or
other publication not directed primarily to employees of SM&P) for the purpose
of offering employment to or hiring (whether as an employee, consultant, agent,
independent contractor or otherwise) any person employed by SM&P at any time
within two (2) years prior to the Closing Date or during the Noncompete Period,
without the prior written consent of the Buyer, which shall not be unreasonably
withheld or delayed, and (B) shall not induce or attempt to induce, and shall
cause its Affiliates not to induce or attempt to induce, any customer or other
business relation of SM&P to terminate its business relationship with SM&P or to
materially reduce its business with SM&P.  The term “indirectly” as used in this
 

 
29
 
 

Section is intended to mean any acts authorized or directed by or on behalf of
the Seller or any Person controlled by the Seller.
 
(iii)    The Seller agrees that the Buyer would suffer irreparable harm from a
breach by such Seller of any of the covenants or agreements contained in this
Section 6(e).  In the event of an alleged or threatened breach by the Seller of
any of the provisions of this Section 6(e), the Buyer or its successors or
assigns may, in addition to all other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof.  To the extent of any breach of this Section 6(e), the
Noncompete Period shall automatically be extended by the length of such breach.
 
(iv)    If, at the time of enforcement of any of the provisions of this
Section 6(e), a court holds that the restrictions stated therein are
unreasonable under the circumstances then existing, the Parties agree that the
maximum period, scope or geographical area reasonable under such circumstances
shall be substituted for the stated period, scope or area.  The Seller
acknowledges that, without provisions contained in this Section 6(e), the Buyer
would have not entered into this Agreement.
 
(f)    Employee Matters.
 
(i)    Continuation of Compensation and Benefits.  For a period of one year
after the Closing Date, the Buyer shall maintain, or shall cause SM&P to
maintain, base salary, wages, compensation levels (including bonus and other
incentive compensation) and Employee Benefit Plans for the benefit of the
employees and former employees of SM&P, which, in the aggregate, are at least
equivalent to the base salary, wages, compensation levels and SM&P Benefit Plans
provided to the employees and former employees of SM&P on the date of this
Agreement, subject to promotions, demotions and layoffs in the Ordinary Course
of Business.
 
(ii)    Service Credit.  The Buyer shall provide, or shall cause SM&P to
provide, each employee or former employee of SM&P with credit for all service
with SM&P for purposes of determining eligibility to participate, vesting or
qualification or eligibility for any benefit or privilege (including vacation)
based on length of service under any Buyer Benefit Plan (but excluding
determining benefit accruals under any Buyer Benefit Plan that is a defined
benefit plan as defined in Section 3(35) of ERISA).
 
(iii)    Welfare Benefit Plan Obligations.  With respect to any Buyer Employee
Welfare Benefit Plan covering any employee or former employee (and covered
spouse or dependant) of SM&P after the Closing Date, the Buyer shall (i) waive
all limitations as to preexisting conditions, exclusions and waiting periods,
and (ii) provide each such employee or former employee (and any covered spouse
or dependent) with credit for any co-payments and deductibles paid prior to the
Closing Date in satisfying any applicable deductible or out-of-pocket
requirements under any Buyer Benefit Plan in which such employee or former
employee is eligible to participate after the Closing Date.
 

 
30
 
 



 
(iv)    Third Party Rights. Nothing contained in this Agreement (including,
without limitation, this Section 6(f)) shall (A) amend, or be deemed to amend,
any Employee Benefit Plan, (B) provide any person not a party to this Agreement
with any right, benefit or remedy with regard to any Employee Benefit Plan or a
right to enforce any provision of this Agreement, or (C) limit in any way
the Buyer's ability to amend or terminate any particular Employee Benefit Plan
at any time.
 
7.     CONDITIONS TO OBLIGATION TO CLOSE.
 
(a)    Conditions to Obligation of the Buyer.  The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
 
(i)      the representations and warranties set forth in Section 3(a) and
Section 4 above shall be true and correct in all material respects at and as of
the Closing Date; provided, however, that if any such representation or warranty
is already qualified by materiality or Material Adverse Effect, for purposes of
determining whether this condition has been satisfied, such representation or
warranty as so qualified shall be true and correct in all respects;
 
(ii)     the Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(iii)    there shall not be any injunction, judgment, order, decree, ruling or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;
 
(iv)    any applicable waiting period under the HSR Act, including any
extension, shall have expired or shall have been earlier terminated;
 
(v)     the Seller shall have delivered to the Buyer a certificate to the effect
that each of the conditions specified in the foregoing clauses (i) through (iii)
is satisfied;
 
(vi)     the Seller shall have delivered to the Buyer the certificate called for
by Section 9(b);
 
(vii)    the Buyer shall have received (A) all the stock records, corporate
books and records of SM&P in the possession of SM&P or Seller, except that
notwithstanding the foregoing limitation, with respect to the Board of Directors
and stockholder minutes of SM&P the Buyer shall have received all such Board of
Director and stockholder minutes of SM&P from January 28, 2002 through the
Closing Date and (B) the resignations, effective as of the Closing Date, of all
of the officers and directors of SM&P;
 
(viii)    the Seller shall have delivered to the Buyer an opinion of the
Seller's legal counsel dated as of the Closing Date as to the matters set forth
as Exhibit B to this Agreement;
 

 
31
 
 



 
(ix)       the Seller shall have delivered to the Buyer certified copies of the
resolutions of the Seller's Board of Directors approving the transactions
contemplated by this Agreement;
 
(x)        the Buyer shall have received a certificate of the Secretary of State
of the State of Indiana certifying that SM&P is duly formed under the laws of
such state and in good standing with the Secretary of State as of a date not
more than five (5) days prior to the Closing Date;
 
(xi)       the Buyer shall have received a certificate of the Secretary of State
of each state in which SM&P is authorized to do business certifying that Seller
is authorized to do business in such State and in good standing with the
Secretary of State as of a date not more than five days prior to the Closing
Date;
 
(xii)      the Seller shall have obtained the consents set forth in
Section 7(a)(xii) of the Disclosure Schedule in form and substance reasonably
acceptable to the Buyer;
 
(xiii)     the Buyer shall have had an opportunity to contact customers of SM&P
listed in Section 7(a)(xiii) of the Disclosure Schedule, in coordination with
Seller’s representatives and shall not have advised the Seller that the Buyer
received any indication that any customer or customers intend to terminate or
materially reduce its or their business with SM&P where such action would have,
or be reasonably likely to have, a Material Adverse Effect;
 
(xiv)      the Buyer shall have obtained all necessary third-party financing
required in order to consummate the transactions contemplated hereby and to meet
the ongoing working capital requirements of the business of SM&P;
 
(xv)       all liens (other than Permitted Encumbrances) on the assets of SM&P
shall have been released in a manner reasonably satisfactory to the Buyer;
 
(xvi)      the Buyer shall have received an estoppel certificate from each of
the landlords of the Leased Real Property identified on Section 7(a)(xvi) of the
Disclosure Schedule substantially in the form of Exhibit C hereto;
 
(xvii)     the Buyer shall have received from SM&P an affidavit complying with
the Foreign Investment in Real Property Tax Act;
 
(xviii)    the Buyer shall have received from SM&P a payoff letter or payoff
letters, in form and substance reasonably satisfactory to the Buyer, executed by
each Person to which SM&P is obligated with respect to any Indebtedness,
together, as applicable, with original UCC termination statements and other lien
releases terminating all liens securing such amounts (or such payoff letters
shall include authority or commitment to file such statements and releases in
form and substance reasonably satisfactory to the Buyer); and
 
(xix)     the Buyer shall have received such other documents as the Buyer may
reasonably request for the purpose of facilitating the consummation or
performance of any of the transactions contemplated by this Agreement.
 

 
32
 
 



 
The Buyer may waive any condition specified in this Section 7(a) if it executes
a writing so stating at or before the Closing.
 
(b)    Conditions to Obligation of the Seller.  The obligation of the Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
 
(i)     the representations and warranties set forth in Section 3(b) above shall
be true and correct in all material respects at and as of the Closing Date;
provided, however, that if any such representation or warranty is already
qualified by materiality or Material Adverse Effect, for purposes of determining
whether this condition has been satisfied, such representation or warranty as so
qualified shall be true and correct in all respects;
 
(ii)     the Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(iii)    there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;
 
(iv)    any applicable waiting period under the HSR Act, including any
extension, shall have expired or shall have been earlier terminated;
 
(v)     the Buyer shall have delivered to the Seller  a certificate to the
effect that each of the conditions specified in the foregoing clauses (i)
through (iii) is satisfied; and
 
(vi)    all guaranties of SM&P's obligations by the Seller or any of its
subsidiaries that are set forth in Section 7(b)(vi) of the Disclosure Schedule
shall have been terminated and released.
 
The Seller may waive any condition specified in this Section 7(b) if it executes
a writing so stating at or before the Closing.
 
8.     REMEDIES FOR BREACHES OF THIS AGREEMENT.
 
(a)    Survival of Representations and Warranties.  All of the representations
and warranties of the Seller contained in Section 3(a) shall survive the Closing
indefinitely.  All of the representations and warranties of the Buyer contained
in Section 3(b) shall survive the Closing indefinitely.  All of the
representations and warranties of the Seller contained in Section 4 shall
survive the Closing and continue in full force and effect for a period of twelve
months thereafter, whereupon they shall terminate; provided, however that (i)
and the representations and warranties of the Seller contained in Sections 4(a)
(Organization, Qualification and Corporate Power), 4(b) (Capitalization) shall
survive the Closing indefinitely and (ii) the representations and warranties of
the Seller contained in Sections 4(e) (Title to Personal Property), 4(i)
(Environmental Matters), 4(l) (Taxes) and 4(r) (Employee Benefits) shall survive
the Closing until the expiration of the statute of limitations applicable
thereto.
 

 
33
 
 



 
(b)    Indemnification Provisions for Benefit of the Buyer.
 
(i)    Subject to the limitations in Section 8(b)(ii), the Seller agrees to
indemnify the Buyer, SM&P and any of their respective Affiliates, directors,
officers, employees and agents (collectively, the “Buyer Indemnified Parties”)
from and against any Adverse Consequences any Buyer Indemnified Party suffers as
a result of the breach of any of the Seller's representations, warranties,
covenants and other agreements contained herein or in any certificate delivered
in connection herewith (without regard to any materiality or Material Adverse
Effect qualifiers contained in any such representation, warranty, covenant or
agreement), provided that (A) such Adverse Consequences arising from any
individual claim exceed the Claim Deductible, and (B) in the case of breaches of
representations and warranties contained in Section 4, the Buyer makes a written
claim for indemnification against the Seller pursuant to Section 11(g) within
the applicable survival period.
 
(ii)    Notwithstanding Section 8(b)(i), the Seller shall have no obligation
under Section 8(b)(i) to indemnify the Buyer Indemnified Parties from and
against any Adverse Consequences until the aggregate of the Adverse Consequences
for all claims otherwise required to be indemnified by the Seller
under Section 8(b)(i) exceeds $750,000 (the “Deductible”).  After the aggregate
of the Adverse Consequences for all claims otherwise required to be indemnified
by the Seller under Section 8(b)(i) exceeds the Deductible, the Seller shall
indemnify the Buyer Indemnified Parties for all Adverse Consequences in excess
of the Deductible, up to a maximum aggregate indemnity under this Agreement of
$7,000,000 (the “Cap”).  Notwithstanding the foregoing, neither the Deductible
nor the Cap shall apply to claims for indemnification for a breach of the
representations and warranties of the Seller contained in (A) Section 3(a) or
(B) Sections 4(a) (Organization, Qualification and Corporate Power), 4(b)
(Capitalization), 4(e) (Title to Personal Property), 4(l) (Taxes)
and 4(r) (Employee Benefits).
 
(c)    Indemnification Provisions for Benefit of the Seller.  The Buyer agrees
to indemnify the Seller and any of its respective Affiliates, directors,
officers, employees and agents (collectively, the “Seller Indemnified Parties”)
from and against the entirety of any Adverse Consequences the Seller suffers as
a result of the breach of any of the Buyer's representations, warranties and
covenants contained herein (without regard to any materiality or Material
Adverse Effect qualifiers contained in any such representation, warranty and
covenant).
 
(d)    Matters Involving Third Parties.
 
(i)    If any third party notifies any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 8, the Indemnified Party shall promptly (and in any event within five
(5) business days after receiving notice of the Third Party Claim) notify each
Indemnifying Party thereof in writing; provided, however, that no delay on the
part of an Indemnified Party in notifying the Indemnifying Party shall relieve
the Indemnifying Party of any of its obligations hereunder unless and then
solely to the extent that the Indemnifying Party is irrevocably prejudiced by
such
 

 
34
 
 

delay.  The notice shall include a description of the Third Party Claim and
copies of all documents relating to the claim.
 
(ii)    Any Indemnifying Party will have the right to assume and thereafter
conduct the defense of the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party; provided that the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably) unless the judgment or
proposed settlement fully releases such Indemnified Party and involves only the
payment of money damages that are covered in full by the indemnity and does not
impose an injunction or other equitable relief upon the Indemnified Party and is
subject to confidentiality provisions acceptable to the Indemnified Party (which
approval will not be unreasonably withheld by the Indemnified Party).
 
(iii)    Unless and until an Indemnifying Party assumes the defense of the Third
Party Claim as provided in Section 8(d)(ii), the Indemnified Party may defend
against the Third Party Claim in any manner it reasonably may deem appropriate.
 
(iv)    In no event will the Indemnified Party consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of each Indemnifying Party, which consent
shall not be unreasonably withheld.
 
(e)    No Contribution.  No Indemnifying Party or any of its employees or agents
shall have any right of contribution, right of indemnity or other right or
remedy against SM&P in connection with any indemnification obligation or any
other liability to which she, he or it may become subject under or in connection
with this Agreement.
 
(f)    Exclusive Remedies.  Except as provided in Section 9, the rights,
remedies and obligations of the Parties under this Section 8 shall be the
exclusive rights, remedies and obligations of the Parties for any breach or
default in connection with the transactions contemplated by this Agreement.  
 
9.     TAX MATTERS.
 
(a)    Scope of Tax Indemnity Provisions.  In the case of any indemnity claim
for Taxes for a Pre-Closing Period, the indemnity obligations of the Seller, and
the rights of the Buyer with respect to indemnification, shall be governed by
this Section and not by Section 8 hereof (regardless of whether the Taxes for
which indemnity is being claimed result from a breach of a representation in
Section 4(l) hereof).  The indemnity obligations of the Seller under this
Section shall survive the Closing until thirty (30) days after the expiration of
the statute of limitation to which the Tax liabilities relate.
 
(b)    Allocation of Liability for Taxes.  The Seller shall be liable for, and
shall indemnify, defend and hold the Buyer and its Affiliates, including SM&P
harmless from and against, (i) any and all Taxes together with any costs,
expenses, losses or damages, including reasonable expenses of investigation and
attorneys' and accountants' fees and expenses, arising
 

 
35
 
 

out of or incident to the determination, assessment or collection of such Taxes
(collectively, “Tax Losses”) imposed on or with respect to SM&P, or its
respective assets, operations or activities for any Pre-Closing Period
(including, but not limited to, Taxes resulting by reason of the several
liability of SM&P pursuant to Treasury Regulation Section 1.1502-6 or any
analogous state, local or foreign law by reason of SM&P having been a member of
any consolidated, combined or unitary group on or prior to the Closing Date) and
(ii) any Tax Losses resulting from the breach of the Seller's representations
and warranties set forth in Section 4(l) or covenants set forth in this
Section 9, but only to the extent that such Taxes have not been included in the
final determination of Working Capital. The Seller shall deliver to the Buyer,
pursuant to Section 7(a)(v), at closing a certificate setting forth the accrual
for current Taxes (excluding any accrual for deferred taxes), as of the Closing
Date, on the balance sheet of SM&P on the Closing Date.  For purposes of this
Article 9, the phrase “accrual for current Taxes” includes Taxes which are
directly payable by SM&P and Taxes which represent amounts (whether computed
pursuant to a Tax sharing or Tax reimbursement agreement or otherwise) owing to
an Affiliate of SM&P with respect to Taxes paid by such Affiliate with respect
to the activities, business or operations of SM&P.  The Buyer shall be liable
for, and shall indemnify, defend and hold the Seller harmless from and against,
any and all Taxes imposed on or with respect to SM&P, or its respective
operations, ownership, assets or activities for any Post-Closing Period.
 
(c)    Proration of Taxes.
 
(i)    Method of Proration.  Tax items shall be apportioned between Pre-Closing
and Post-Closing Periods based on a closing of the books and records of the
relevant entity or entities as of the Closing Date (provided that (i) any Tax
item incurred by reason of the transactions occurring on or before the Closing
Date as contemplated by this Agreement, including any Tax item resulting from a
prior intercompany transaction that has been deferred and that will be taxed as
a result of the changes in ownership contemplated by this Agreement, shall be
treated as occurring in a Pre-Closing Period and (ii) depreciation, amortization
and depletion for any Straddle Period shall be apportioned on a daily pro rata
basis).  Notwithstanding anything to the contrary in the preceding sentence, the
parties agree that for U.S. federal income Tax purposes, Tax items for any
Straddle Period shall be apportioned between Pre-Closing Periods and
Post-Closing Periods in accordance with U.S. Treasury Regulation
Section 1.1502-76(b)(2)(i), which regulations shall be reasonably interpreted by
the parties in a manner intended to achieve the method of apportionment
described in the preceding sentence.  Notwithstanding anything to the contrary
herein, any franchise Tax paid or payable with respect to SM&P shall be
allocated to the taxable period during which the income, operations, assets or
capital comprising the base of such Tax is measured, regardless of whether the
right to do business for another taxable period is obtained by the payment of
such franchise Tax.
 
(ii)    No Contrary Elections.  The Seller and the Buyer will not exercise any
option or election (including any election to ratably allocate a Tax year's
items under Treasury Regulation Section 1.1502-76(b)(2)(ii)) to allocate Tax
items in a manner inconsistent with Section 9(c)(i) hereof.
 

 
36
 
 



 
(d)    Refunds of Taxes; Amended Returns; Carryovers.
 
(i)    Refunds.  Subject to Section 9(d)(iii) hereof, if the Buyer receives a
Tax refund with respect to Taxes arising in a Pre-Closing Period, the Buyer
shall pay, within ninety (90) days following the receipt of such Tax refund, the
amount of such Tax refund to the Seller to the extent such Tax refund has not
been included in the final determination of Working Capital.  If the Seller
receives a Tax refund with respect to Taxes arising in any Post-Closing Tax
Period, within ninety (90) days following the receipt of such Tax refund, the
Seller will pay the amount of such Tax refund to the Buyer.
 
(ii)    Transaction Related Tax Reductions.  Any Tax refunds, deductions,
credits of Taxes or other reductions in Taxes paid or payable to or by SM&P or
the consolidated group of which it is a member resulting from compensatory
payments made by SM&P arising in connection with the transactions contemplated
by this Agreement and outside of the Ordinary Course of Business (“Compensatory
Tax Benefit”), shall be for the account of the Buyer and shall be treated for
purposes of this Section 9 as not relating to Pre-Closing Tax Periods.  The
Seller shall pay to Buyer an amount equal to any Compensatory Tax Benefit within
90 days of the receipt of any such Compensatory Tax Benefit.
 
(iii)    Amended Tax Returns.
 
(A)    Subject to Section 9(d)(iv) hereof, any amended Tax Return or claim for
Tax refund for any Pre-Closing Period other than a Straddle Period shall be
filed, or caused to be filed, only by the Seller.  The Seller shall not, without
the prior written consent of the Buyer, make or cause to be made, any such
filing, to the extent such filing, if accepted, reasonably might change the Tax
liability of the Buyer for any Tax Period.
 
(B)    An amended Tax Return or claim for Tax refund for any Straddle Period
shall be filed by the party responsible for filing the original Tax Return
hereunder if either the Buyer or the Seller so request, except that such filing
shall not be done without consent (which shall not be unreasonably withheld or
delayed) of the Buyer (if request is made by the Seller) or of the Seller (if
request is made by the Buyer).
 
(C)    Any amended Tax Return or claim for Tax refund for any Post-Closing
Period other than a Straddle Period shall be filed, or caused to be filed, only
by the Buyer, who shall not be obligated to make (or cause to be made) such
filing.  The Buyer shall not, without the prior written consent of the Seller
(which consent shall not be unreasonably withheld or delayed) file, or cause to
be filed, any amended Tax Return or claim for Tax refund for any Post-Closing
Period to the extent that such filing, if accepted, reasonably might change the
Tax liability of the Seller for any Pre-Closing Period.
 

 
37
 
 



 
(iv)    Carrybacks.  If any Tax loss or credit with respect to SM&P arising in a
Post-Closing Period may be carried back and included in any Tax Return filed or
caused to be filed by the Seller with respect to SM&P for any Pre-Closing
Period, the Buyer may elect (at its expense) to carry back such Tax items
(subject to Seller's consent, which consent shall not be unreasonably withheld
or delayed), but only if SM&P cannot elect to waive the carryback.  In such
case, the Seller shall pay to the Buyer an amount equal to the Tax Benefit
resulting from such carryback of Tax loss or credit, provided that the Seller
shall not be required to file any carryback claim unless the Buyer so requests
in writing and agrees to pay the reasonable expenses related to the claim for
refund.
 
(e)    Preparation and Filing of Tax Returns.
 
(i)    Seller's Responsibilities.  The Seller shall have the right and
obligation to timely prepare and file, and cause to be timely prepared and
filed, when due, any Tax Return that is required to include the operations,
ownership, assets or activities of SM&P for Tax Periods ending on or before the
Closing Date and for Tax Periods beginning before and ending after the Closing
Date for which a consolidated, combined or unitary Tax Return is filed that
includes SM&P for the period prior to and including the Closing Date (other than
a combined or unitary Tax Return with respect to which SM&P is the parent or
reporting corporation). The Seller shall be responsible for reimbursing the
Buyer for Taxes of SM&P relating to (a) taxable periods ending on or prior to
the Closing Date, (b) any Straddle Period to the extent attributable to the
portion of such Straddle Period ending on the Closing Date except in either
case, to the extent such Taxes were included in the final determination of
Working Capital or (c) income included in a consolidated, unitary or combined
Tax Return of Seller or any Affiliate of Seller.
 
(ii)    Buyer's Rights and Responsibilities.  The Buyer shall have the right and
obligation to timely prepare and file, or cause to be timely prepared and filed,
when due, all Tax Returns that are required to include the operations,
ownership, assets or activities of SM&P for any Tax Periods ending after the
Closing Date (including all Straddle Period Tax Returns), except for
consolidated, combined or unitary Tax Returns described in Section 9(e)(i).
 
(iii)    Preparation of Tax Returns.
 
(A)    The Seller shall prepare and provide to the Buyer such Tax information as
is reasonably requested by the Buyer with respect to the operations, ownership,
assets or activities of SM&P or for Pre-Closing Periods to the extent such
information is relevant to any Tax Return which the Buyer has the right and
obligation hereunder to file.
 
(B)    The Seller shall, on the one hand, or the Buyer shall, on the other, with
respect to any Tax Return that such Party is responsible hereunder for preparing
and filing, or causing to be prepared and filed, make such Tax Return and
related work papers available for review by the other Party and its advisors if
the Tax Return (i) is with respect to Taxes for which the other Party or a
member of its Affiliated Group may be liable hereunder, or (ii) claims Tax
Benefits that
 

 
38
 
 

the other party or a member of its Affiliated Group is entitled to receive
hereunder. The filing Party shall use its reasonable best efforts to make Tax
Returns available for review as required under this paragraph sufficiently in
advance of the due date for filing such Tax Returns to provide the non-filing
Party and its advisors with a meaningful opportunity to analyze and comment on
such Tax Returns and have such Tax Returns modified before filing, accepting the
position of the filing party unless such position is contrary to the provisions
of Section 9(e)(iv) hereof.
 
(iv)    Consistency of Accounting Method.  Any Tax Return that includes or is
based on the operations, ownership, assets or activities of SM&P for any
Pre-Closing Period, and any Tax Return that includes or is based on the
operations, ownership, assets or activities of SM&P for any Post-Closing Period
to the extent the items reported on such Tax Return might reasonably increase
any Tax liability of the Seller for any Pre-Closing Period or any Straddle
Period shall be prepared in accordance with past Tax accounting practices as
used with respect to the Tax Returns in question (unless such past practices are
no longer permissible under the Applicable Tax Law), and to the extent any items
are not covered by past practices (or in the event such past practices are no
longer permissible under the Applicable Tax Law), in accordance with reasonable
Tax accounting practices selected by the filing Party with respect to such Tax
Return under this Agreement with the consent (not to be unreasonably withheld or
delayed) of the non-filing Party.
 
(f)    Tax Controversies; Assistance and Cooperation.
 
(i)    Notice.  In the event any Tax Authority informs the Seller (or its
Affiliates), on the one hand, or the Buyer or SM&P (or their Affiliates), on the
other, of any notice of proposed audit, claim, assessment or other dispute
concerning an amount of Taxes with respect to which the other Party may incur
liability hereunder, the Party so informed shall promptly notify the other Party
of such matter.  Such notice shall contain factual information (to the extent
known) describing any asserted Tax liability in reasonable detail and shall be
accompanied by copies of any notice or other documents received from any Tax
authority with respect to such matter.  If an indemnified Party receives written
notice of an asserted Tax liability with respect to a matter for which it is to
be indemnified hereunder and such Party fails to provide the indemnifying Party
prompt notice of such asserted Tax liability, then (A) if the indemnifying Party
is precluded from contesting the asserted Tax liability in any forum as a result
of the failure to give prompt notice, the indemnified Party shall have an
obligation to indemnify the indemnifying Party for Taxes arising out of such
asserted Tax liability, and (B) if the indemnifying Party is not precluded from
contesting the asserted Tax liability in any forum, but such failure to provide
prompt notice results in a monetary detriment to the indemnifying Party, then
any amount that the indemnifying Party is otherwise required to pay the
indemnified Party pursuant to this Agreement shall be reduced by the amount of
such detriment.
 
(ii)    Control Rights.  The Party who files the relevant Tax Return under this
Section shall, at its expense, control any audits, disputes, administrative,
judicial or other
 

 
39
 
 

proceedings related to Taxes with respect to which either Party may incur
liability hereunder.  Subject to the preceding sentence, in the event an adverse
determination may result in the non-filing Party having responsibility for any
amount of Taxes under this Section, the non-filing Party shall be entitled to
fully participate in that portion of the proceedings relating to the Taxes with
respect to which it may incur liability hereunder.  For purposes of this
Section 9(f), the term “participation” shall include (A) participation in
conferences, meetings or proceedings with any Tax Authority, the subject matter
of which includes an item for which such Party may have liability hereunder, (B)
participation in appearances before any court or tribunal, the subject matter of
which includes an item for which a party may have liability hereunder, and (C)
with respect to the matters described in the preceding clauses (A) and (B),
participation in the submission and determination of the content of the
documentation, protests, memorandum of fact and law, briefs and the conduct of
oral arguments and presentations.
 
(iii)    Consent to Settlement.  SM&P, the Buyer and the Seller and their
respective Affiliates shall not agree to settle any Tax liability or compromise
any claim with respect to Taxes, which settlement or compromise may affect the
liability for Tax hereunder (or right to Tax Benefit) of the other Party under
this Section, without such other Party's consent (which consent shall not be
unreasonably withheld or delayed).
 
(iv)    Assistance and Cooperation.  The Seller, on the one hand, and the Buyer,
on the other, shall cooperate (and cause their Affiliates to cooperate) with
each other and with each other's agents, including accounting firms and legal
counsel, in connection with Tax matters relating to SM&P, including (A)
preparation and filing of Tax Returns, (B) determining the liability and amount
of any Taxes due or the right to and amount of any refund of Taxes, (C)
examinations of Tax Returns, and (D) any administrative or judicial proceeding
in respect of Taxes assessed or proposed to be assessed.  Such cooperation shall
include each Party making all information and documents in its possession
relating to SM&P available to the other party.  The parties shall retain all Tax
Returns, schedules and work papers, and all material records and other documents
relating thereto, until the expiration of the applicable statute of limitations
(including, to the extent notified by any party, any extension thereof) of the
Tax Period to which such Tax Returns and other documents and information
relate.  Each of the Parties shall also make available to the other Party, as
reasonably requested and available, personnel (including officers, directors,
employees and agents) responsible for preparing, maintaining, and interpreting
information and documents relevant to Taxes, and personnel reasonably required
as witnesses or for purposes of providing information or documents in connection
with any administrative or judicial proceedings relating to Taxes.
 
(v)    Payment.  Promptly after the extent of the liability of the indemnified
Party with respect to an indemnified Tax claim shall be established by the final
judgment or decree of a court or a final and binding settlement with a
governmental authority having jurisdiction thereof, the indemnifying Party shall
pay to the indemnified Party the amount of any Tax Losses the indemnified Party
may become entitled to by reason of the provisions of this Section 9.
 

 
40
 
 



 
(g)    Termination of Tax Allocation Agreements.  As of the Closing Date, the
Seller shall cause all Tax allocation, Tax sharing, Tax reimbursement, Tax
indemnification and similar arrangements or arrangements between the Affiliated
Group that includes the Seller on the one hand, and SM&P on the other
(collectively, the “Tax Allocation Agreement”), to be extinguished and
terminated with respect to SM&P.  Notwithstanding the foregoing, prior to the
Closing Date, SM&P shall be entitled to make payments to the Seller pursuant to
the existing Tax allocation agreement among the Affiliated Group that includes
the Seller and SM&P, and after the Closing, the Seller shall be entitled to
receive from SM&P (and the Buyer shall cause SM&P to make) payments for Taxes
paid by the Seller on behalf of SM&P pursuant to the existing Tax Allocation
Agreement with respect to any Pre-Closing Period but only to the extent such
Taxes were included in the final determination of Working Capital.  Moreover,
prior to the Closing Date, the Seller and SM&P shall be entitled to forgive,
without payment, any amounts owed by the Seller to SM&P under the existing Tax
Allocation Agreement relating to any Pre-Closing Period.  
 
(h)    Indemnification for Post-Closing Transactions.  The Buyer agrees to
indemnify the Seller for any additional Tax owed by the Seller (including Tax
owed by the Seller due to this indemnification payment) resulting from any
transaction not in the Ordinary Course of Business occurring on the Closing Date
after the Buyer's purchase of the SM&P Shares.
 
(i)    Post-Closing Transactions Not in the Ordinary Course.  The Buyer and the
Seller agree to report all transactions not in the Ordinary Course of Business
occurring on the Closing Date, after the Buyer's purchase of the SM&P Shares, on
the Buyer's federal income Tax Return to the extent permitted by
Treas. Reg. Section l.1502-76(b)(l)(ii)(B).
 
(j)    Survival.  Anything to the contrary in this Agreement notwithstanding,
the representations, warranties, covenants, agreements, rights and obligations
of the parties hereto with respect to any Tax matter covered by this Agreement
shall survive the Closing and shall not terminate until 30 days after the
expiration of the statute of limitations (including extensions) applicable to
such Tax matter.
 
(k)    Conflicts.  To the extent any provision of this Agreement is inconsistent
with the provisions of this Section 9, the provisions of Section 9 shall
control; provided, however, any amounts due or owing pursuant to this Section 9
will not be considered in calculating limits on the Seller's obligations under
Section 8(b).  Any payments pursuant to this Section 9 will be considered an
adjustment to the Final Adjusted Purchase Price.
 
10.     TERMINATION.
 
(a)    Termination of Agreement.  The Parties may terminate this Agreement as
provided below:
 
(i)    The Buyer and the Seller may terminate this Agreement by mutual written
consent at any time before the Closing;
 
(ii)    The Buyer may terminate this Agreement by giving written notice to the
Seller at any time before the Closing (A) in the event the Seller has breached
any representation, warranty or covenant contained in this Agreement and such
breach(es)
 

 
41
 
 

has, or would be reasonably likely to have, a Material Adverse Effect, the Buyer
has notified the Seller of the breach, and the breach has continued without cure
for a  period of 10 business days after the notice of breach; or (B) if the
Closing shall not have occurred on or before May 15, 2008, by reason of the
failure of any condition precedent under Section 7(a) (unless the failure
results primarily from the Buyer itself breaching any representation, warranty
or covenant contained in this Agreement); and
 
(iii)    The Seller may terminate this Agreement by giving written notice to the
Buyer at any time before the Closing (A) in the event the Buyer has breached any
representation, warranty or covenant contained in this Agreement in any material
respect, the Seller has notified the Buyer of the breach, and the breach has
continued without cure for a period of 10 business days after the notice of
breach, (B) if any of the Financing Commitments has been materially modified or
amended or terminated such that Buyer would not be reasonably likely to be able
to finance the transactions contemplated hereby and Buyer shall not have
obtained replacement financing reasonably satisfactory to the Seller within 10
business days thereafter, or (C) if the Closing shall not have occurred on or
before May 15, 2008, by reason of the failure of any condition precedent under
Section 7(b) (unless the failure results primarily from the Seller itself
breaching any representation, warranty or covenant contained in this Agreement).
 
(b)    Effect of Termination.  If any Party terminates this Agreement pursuant
to Section 10(a), all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party (except for any
liability of any Party then in breach); provided that the confidentiality
provisions and limitations on use contained in the Confidentiality Agreements
and the provisions of Section 11 shall survive termination.
 
11.     MISCELLANEOUS.
 
(a)    Press Releases and Public Announcements.  No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement before the Closing without the prior written approval of the Buyer and
the Seller; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly traded securities (in which case the
disclosing Party will use its reasonable efforts to advise the other Party and
review the contents of the press release or public announcement with the other
Party a reasonable time before making the disclosure).
 
(b)    No Third Party Beneficiaries.  This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
 
(c)    Entire Agreement.  This Agreement (including the Exhibits and Schedules
identified herein) and the Confidentiality Agreements constitute the entire
agreement between the Parties and supersede any prior understandings, agreements
or representations by or between the Parties, written or oral, to the extent
they relate to the subject matter hereof.  The Exhibits and Schedules identified
in this Agreement are incorporated herein by reference and made a part hereof.
 

 
42
 
 



 
(d)    Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party; provided, that the Buyer may assign its rights, interests and
obligations hereunder to any Affiliate of the Buyer or to its financing sources,
as security for any obligations arising in connection with its financing,
without, in either case, the prior written consent of the Seller.
 
(e)    Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  This Agreement may be
executed by facsimile signature.
 
(f)    Headings.  The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(g)    Notices.  All notices, requests, demands, claims and other communications
hereunder will be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if (and then two (2) business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 

If to the Seller:
                    
                    The Laclede Group, Inc.
                    720 Olive Street
                    St. Louis, Missouri 63101
                    Attention: Mark C. Darrell
 
with a copy, which shall not constitute notice, to:
 
                    Thompson Coburn LLP
                    One US Bank Plaza
                    St. Louis, Missouri 63101
                    Attention: Thomas A. Litz
 
If to the Buyer:
 
                    Kohlberg & Co., L.L.C.
                    111 Radio Circle
                    Mt. Kisco, NY 10549
                    Attention: Gordon H. Woodward
                                Benjamin Mao
 
with a copy, which shall not constitute notice, to:
 
O’Melveny & Myers LLP
Times Square Tower
 
43


7 Times Square
New York, New York 10036
Attention:  James Moriarty


Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
facsimile transmission, telex, ordinary mail or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient.  Any Party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Party notice in the manner herein set forth.
 
(h)    Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Missouri without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Indiana or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri.
 
(i)    Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
the Seller.  No waiver by any Party of any default, misrepresentation or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
(j)    Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(k)    Expenses.  Each Party will bear its own costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.  The Seller hereby agrees to pay any and all
costs and expenses (including legal fees and expenses) incurred or otherwise
owing by SM&P that have been incurred (or are otherwise owing) through the
Closing Date in connection with this Agreement and the transactions contemplated
hereby except to the extent that such costs and expenses have been included in
the final determination of Working Capital.  Notwithstanding the foregoing to
the contrary, in no event shall any such cost or expense of SM&P be deemed to
include any cost or expense initiated at the direction of the Buyer or any of
its Affiliates (e.g., any cost or expense incurred in connection with the
Financing Commitments).
 
(l)    Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.  Any reference to any federal, state, local or
foreign statute
 
44


or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean “including, without limitation.”
 
[Signature Page Follows]

 
45
 
 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.
 


 

 
THE LACLEDE GROUP, INC.
       
By:
   
Name:
   
Title:
                     
STRIPE ACQUISITION, INC.
       
By:
   
Name:
   
Title:
 








 
46
 
 
